 

Exhibit 10.4

 

AMERICAN HONDA RECEIVABLES LLC,
as Depositor,

 

THE BANK OF NEW YORK MELLON,
as Owner Trustee

 

and

 

BNY MELLON TRUST OF DELAWARE,
as Delaware Trustee

 



 

 

AMENDED AND RESTATED
TRUST AGREEMENT

 

Dated February 27, 2019

 



 

  

 

 

 

TABLE OF CONTENTS

 

    Page         ARTICLE One     DEFINITIONS         Section 1.01. General
Definitions 1       Section 1.02. Other Definitional Provisions 1       Section
1.03. Interpretive Provisions 1         ARTICLE Two     ORGANIZATION        
Section 2.01. Name 1       Section 2.02. Office 2       Section 2.03. Purposes
and Powers 2       Section 2.04. Appointment of Owner Trustee and the Delaware
Trustee 3       Section 2.05. Initial Capital Contribution of Owner Trust Estate
3       Section 2.06. Declaration of Trust 3       Section 2.07. Liability of
Certificateholders 3       Section 2.08. Title to Trust Property 3       Section
2.09. Situs of Issuer 4       Section 2.10. Representations and Warranties of
the Depositor 4         ARTICLE Three     TRUST CERTIFICATES AND TRANSFER OF
INTERESTS         Section 3.01. Initial Ownership 5       Section 3.02. The
Trust Certificates 5       Section 3.03. Authentication and Delivery of Trust
Certificates 6       Section 3.04. Registration of Transfer and Exchange of
Trust Certificates 6       Section 3.05. Mutilated, Destroyed, Lost or Stolen
Trust Certificates 8       Section 3.06. Persons Deemed Certificateholders 8    
  Section 3.07. Access to List of Certificateholders’ Names and Addresses 9    
  Section 3.08. Maintenance of Office or Agency 9       Section 3.09.
Appointment of Paying Agent 9       Section 3.10. Definitive Trust Certificates
10       Section 3.11. Repayment of Trust Certificates 10         ARTICLE Four  
  ACTIONS BY OWNER TRUSTEE         Section 4.01. Prior Notice to
Certificateholders with Respect to Certain Matters 10

 

 i

 

 

      Section 4.02. Action by Certificateholders with Respect to Certain Matters
11       Section 4.03. Action by Certificateholders with Respect to Bankruptcy
11       Section 4.04. Restrictions on Certificateholders’ Power 11      
Section 4.05. Majority Control 11         ARTICLE Five     APPLICATION OF TRUST
FUNDS; CERTAIN DUTIES         Section 5.01. Establishment of Trust Account 11  
    Section 5.02. Application of Trust Funds 12       Section 5.03. Method of
Payment 12       Section 5.04. No Segregation of Monies; No Interest 12      
Section 5.05. Accounting and Reports to Certificateholders, Internal Revenue
Service and Others 13       Section 5.06. Audit Procedure 14         ARTICLE Six
    AUTHORITY AND DUTIES OF OWNER TRUSTEE         Section 6.01. General
Authority 15       Section 6.02. General Duties 15       Section 6.03. Action
Upon Instruction 15       Section 6.04. No Duties Except as Specified in this
Agreement or in Instructions 16       Section 6.05. No Action Except Under
Specified Documents or Instructions 16       Section 6.06. Restrictions 16      
Section 6.07. Covenants for Reporting of Repurchase Demands due to Breaches of
Representations and Warranties 17         ARTICLE Seven     CONCERNING THE OWNER
TRUSTEE AND THE DELAWARE TRUSTEE         Section 7.01. Acceptance of Trusts and
Duties 17       Section 7.02. Furnishing of Documents 19       Section 7.03.
Representations and Warranties of the Owner Trustee and the Delaware Trustee 19
      Section 7.04. Reliance, Advice of Counsel 21       Section 7.05. Not
Acting in Individual Capacity 21       Section 7.06. Owner Trustee and Delaware
Trustee Not Liable for Trust Certificates or Receivables 22       Section 7.07.
Owner Trustee or Delaware Trustee May Own Trust Certificates and Notes 22

 

 ii

 

 

Section 7.08. Duties of the Delaware Trustee 22         ARTICLE Eight    
compensation of owner trustee and the delaware trustee         Section 8.01.
Owner Trustee’s and Delaware Trustee’s Fees and Expenses 23       Section 8.02.
Indemnification 23       Section 8.03. Payments to the Owner Trustee and to the
Delaware Trustee 23         ARTICLE Nine     TERMINATION OF TRUST AGREEMENT    
    Section 9.01. Termination of Trust Agreement 24         ARTICLE Ten    
SUCCESSOR AND ADDITIONAL OWNER TRUSTEES         Section 10.01. Eligibility
Requirements for Owner Trustee and Delaware Trustee 25       Section 10.02.
Resignation or Removal of Owner Trustee or Delaware Trustee 25       Section
10.03. Successor Owner Trustee or Delaware Trustee 26       Section 10.04.
Merger or Consolidation of Owner Trustee or Delaware Trustee 27       Section
10.05. Appointment of Co-Trustee or Separate Trustee 27         ARTICLE Eleven  
  MISCELLANEOUS         Section 11.01. Amendments 28       Section 11.02. No
Legal Title to the Owner Trust Estate for the Certificateholder 30       Section
11.03. Limitations on Rights of Others 30       Section 11.04. Notices 30      
Section 11.05. Severability 31       Section 11.06. Separate Counterparts 31    
  Section 11.07. Successors and Assigns 31       Section 11.08. No Petition 31  
    Section 11.09. No Recourse 31       Section 11.10. Headings 31       Section
11.11. Governing Law; Submission to Jurisdiction 31       Section 11.12. Trust
Certificates Nonassessable and Fully Paid 32       Section 11.13. Depositor
Payment Obligation 32       Section 11.14. Tax Treatment 32       Section 11.15.
Waiver of Jury Trial 32       Section 11.16. Communications with Rating Agencies
32

 



 iii

 

 

EXHIBITS       Exhibit A - Form of Trust Certificate A-1     Exhibit B - Form of
Seller Certificate B-1     Exhibit C - Form of Investment Letter C-1     Exhibit
D - Form of Rule 144A Letter D-1     Exhibit E - Form of Monthly 15Ga-1 Report
E-1

 



 iv

 

 

This Amended and Restated Trust Agreement (the “Agreement”), dated February 27,
2019 is among American Honda Receivables LLC, a Delaware limited liability
company, as depositor (the “Depositor”), The Bank of New York Mellon, a New York
banking corporation, as owner trustee (the “Owner Trustee”), and BNY Mellon
Trust of Delaware, a Delaware banking corporation, as Delaware trustee (the
“Delaware Trustee”);

 

The parties to this Agreement wish to amend and restate in its entirety the
original trust agreement (the “Initial Trust Agreement”), dated as of January
11, 2019, among the Depositor, the Owner Trustee and the Delaware Trustee.

 

ARTICLE One

DEFINITIONS

 

Section 1.01. General Definitions. Whenever used herein, unless the context
otherwise requires, defined terms shall have the meanings set forth in the Sale
and Servicing Agreement.

 

Section 1.02. Other Definitional Provisions. All terms defined in this Agreement
shall have the defined meanings when used in any certificate or other document
made or delivered pursuant hereto unless otherwise defined therein.

 

Section 1.03. Interpretive Provisions.

 

(a)          For all purposes of this Agreement, except as otherwise expressly
provided or unless the context otherwise requires, (i) terms used herein
include, as appropriate, all genders and the plural as well as the singular,
(ii) references to words such as “herein”, “hereof” and the like shall refer to
this Agreement as a whole and not to any particular part, article or section
within this Agreement, (iii) references to a section such as “Section 1.01” and
the like shall refer to the applicable Section of this Agreement, (iv) the term
“include”, and all variations thereof shall mean “include without limitation”,
(v) the term “or” shall include “and/or” and (vi) the term “proceeds” shall have
the meaning set forth in the applicable UCC.

 

(b)          As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

 

ARTICLE Two

ORGANIZATION

 

Section 2.01. Name. The trust created hereby shall be known as the “Honda Auto
Receivables 2019-1 Owner Trust”, in which name the Owner Trustee may conduct the
business of the Issuer, make and execute contracts and other instruments and sue
and be sued, to the extent herein provided.

 

 

 

 

Section 2.02. Office. The Delaware office of the Issuer shall be in care of the
Delaware Trustee at the address set forth on Schedule A to the Sale and
Servicing Agreement, or at such other address in the State of Delaware as the
Delaware Trustee may designate by written notice to the Certificateholders and
the Depositor. The New York, New York office of the Issuer shall be in care of
the Owner Trustee at its Corporate Trust Office or at such other address in New
York as the Owner Trustee may designate by written notice to the
Certificateholders and the Depositor.

 

Section 2.03. Purposes and Powers.

 

(a)          The sole purpose of the Issuer is to conserve the Owner Trust
Estate and collect and disburse the periodic income therefrom for the use and
benefit of the Certificateholders, and in furtherance of such purpose to engage
in the following ministerial activities:

 

(i)          to issue the Notes pursuant to the Indenture and the Trust
Certificates pursuant to this Agreement and to sell or otherwise transfer
(including to Affiliates) the Notes and the Trust Certificates;

 

(ii)         with the proceeds of the sale of the Notes and the Trust
Certificates, to purchase the Receivables, to fund the Reserve Fund and the
Yield Supplement Account, to pay the organizational, start-up and transactional
expenses of the Trust and to pay the balance to the Depositor pursuant to the
Sale and Servicing Agreement;

 

(iii)        to assign, grant, transfer, pledge and convey the Owner Trust
Estate pursuant to the Indenture and to hold, manage and distribute to the
Certificateholders pursuant to the Sale and Servicing Agreement any portion of
the Owner Trust Estate released from the Lien of, and remitted to the Trust
pursuant to, the Indenture;

 

(iv)        to enter into and perform its obligations under the Basic Documents
to which it is to be a party;

 

(v)         to engage in those activities, including entering into agreements,
that are necessary, suitable or convenient to accomplish the foregoing or are
incidental thereto or connected therewith, including entering into interest rate
swap agreements, interest rate cap agreements and other derivative instruments;
and

 

(vi)        subject to compliance with the Basic Documents, to engage in such
other activities as may be required in connection with conservation of the Owner
Trust Estate, the making of distributions to the Certificateholders and the
Noteholders, and in respect of amounts to be released to the Servicer,
Administrator and third parties, if any.

 

(b)          The Issuer shall not engage in any activities, including, without
limitation, assuming or incurring any indebtedness (with the exception of the
Notes), other than in connection with the foregoing or other than as required or
authorized by the terms of this Agreement or the other Basic Documents.

 

 2 

 

 

Section 2.04. Appointment of Owner Trustee and the Delaware Trustee. The
Depositor hereby appoints the Owner Trustee as trustee of the Issuer effective
as of the date hereof, to have all the rights, powers and duties set forth
herein, and the Owner Trustee hereby accepts such appointment. The Depositor
hereby appoints the Delaware Trustee as a trustee of the Issuer effective as of
the date hereof, for the sole purpose of satisfying Section 3807(a) of the
Statutory Trust Statute, and the Delaware Trustee hereby accepts such
appointment. The Owner Trustee may engage, in the name of the Issuer or in its
own name on behalf of the Issuer, in the activities of the Issuer, make and
execute contracts on behalf of the Issuer and sue on behalf of the Issuer.

 

Section 2.05. Expenses. The Depositor shall pay organizational expenses of the
Issuer as they may arise or shall, upon the request of the Owner Trustee,
promptly reimburse the Owner Trustee for any such expenses paid by the Owner
Trustee.

 

Section 2.06. Declaration of Trust. The Owner Trustee hereby declares that it
will hold the Owner Trust Estate in trust upon and subject to the conditions set
forth herein for the sole purpose of conserving the Owner Trust Estate and
collecting and disbursing the periodic income therefrom for the use and benefit
of the Certificateholders, subject to the obligations of the Issuer under the
Basic Documents. It is the intention of the parties hereto that the Issuer
constitute a statutory trust under the Statutory Trust Statute and that this
Agreement constitute the governing instrument of such statutory trust. It is the
intention of the parties hereto that, solely for income and franchise tax
purposes, (i) so long as there is a sole Certificateholder, the Issuer shall be
disregarded as an entity separate from the owner, with the assets of the Issuer
being the Receivables and other assets held by the Issuer, the owner of the
Receivables being the sole Certificateholder and the Notes being non-recourse
debt of the sole Certificateholder and (ii) if there is more than one
Certificateholder, the Issuer shall be treated as a partnership for income and
franchise tax purposes, with the assets of the partnership being the Receivables
and other assets held by the Issuer and with the partners of the partnership
being the Certificateholders and the Notes being debt of the partnership. The
parties agree that, unless otherwise required by appropriate tax authorities,
the Issuer will file or cause to be filed annual or other necessary returns,
reports and other forms consistent with the characterization of the Issuer as
provided in the preceding sentence for such tax purposes. Effective as of the
date hereof, the Owner Trustee shall have all rights, powers and duties set
forth herein and in the Statutory Trust Statute for the sole purpose and to the
extent necessary to accomplish the purpose of the Issuer as set forth in Section
2.03(a).

 

Section 2.07. Liability of Certificateholders. The Certificateholders shall be
entitled to the same limitation of personal liability extended to stockholders
of private corporations for profit organized under the general corporation law
of the State of Delaware.

 

Section 2.08. Title to Trust Property. Legal title to the Owner Trust Estate
shall be vested at all times in the Issuer as a separate legal entity except
where applicable law in any jurisdiction requires title to any part of the Owner
Trust Estate to be vested in a trustee or trustees, in which case title shall be
deemed to be vested in the Owner Trustee, a co-trustee and/or a separate
trustee, as the case may be.

 

 3 

 

 

Section 2.09. Situs of Issuer. The Issuer will be located in the State of
Delaware. All bank accounts maintained by the Owner Trustee on behalf of the
Issuer shall be located in the states of Delaware or New York. The Issuer shall
not have any employees in any state other than Delaware; provided, however, that
nothing herein shall restrict or prohibit the Owner Trustee from having
employees within or without the State of Delaware. Payments will be received by
the Issuer only in, and payments will be made by the Issuer only from, the
states of Delaware or New York. The Issuer’s principal offices will be at the
Corporate Trust Office of the Owner Trustee and at the office of the Delaware
Trustee, located at the address set forth on Schedule A to the Sale and
Servicing Agreement.

 

Section 2.10. Representations and Warranties of the Depositor. The Depositor
hereby represents and warrants to the Owner Trustee and Delaware Trustee that:

 

(a)          The Depositor has been duly organized and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware, and had at all relevant times, and has, power, authority and legal
right to acquire, own and sell the Receivables and to perform its obligations
under and consummate the transactions contemplated by the Basic Documents.

 

(b)          The Depositor is duly qualified to do business as a foreign limited
liability company in good standing, and has obtained all necessary licenses and
approvals, in each jurisdiction where any such failure to do so would materially
and adversely affect the Depositor’s ability to perform its obligations under
and consummate the transactions contemplated by the Basic Documents.

 

(c)          The Depositor has the power and authority to execute and deliver
this Agreement and to carry out its terms; the Depositor has full power and
authority to sell and assign the property to be sold and assigned to and
deposited with the Owner Trustee as part of the Owner Trust Estate and the
Depositor has duly authorized such sale and assignment and deposit to the Issuer
by all necessary corporate action; and the execution, delivery and performance
of this Agreement have been duly authorized by the Depositor by all necessary
corporate action.

 

(d)          This Agreement constitutes a legal, valid and binding obligation of
the Depositor, enforceable in accordance with its terms, except as such
enforceability may be subject to or limited by bankruptcy, insolvency,
reorganization, moratorium, liquidation, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights in general and by general
principles of equity, regardless of whether such enforceability shall be
considered in a proceeding in equity or in law.

 

(e)          The execution, delivery and performance by the Depositor of this
Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the certificate of formation
or limited liability company agreement of the Depositor, or conflict with or
violate any of the material terms or provisions of, or constitute (with or
without notice or lapse of time) a default under, any indenture, agreement or
other instrument to which the Depositor is a party or by which it is bound; nor
result in the creation or imposition of any Lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument
(other than pursuant to the Basic Documents); nor, to the best of the
Depositor’s knowledge, violate any law or any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties; which breach, default,
conflict, lien or violation would have a material adverse effect on the
earnings, business affairs or business prospects of the Depositor.

 

 4 

 

 

(f)          There are no proceedings or investigations pending or, to the
Depositor’s knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Depositor or its properties: (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the issuance of the Trust Certificates or the
consummation of any of the transactions contemplated by this Agreement or (iii)
seeking any determination or ruling that might materially and adversely affect
the performance by the Depositor of its obligations under, or the validity or
enforceability of, this Agreement.

 

ARTICLE Three

TRUST CERTIFICATES AND TRANSFER OF INTERESTS

 

Section 3.01. Initial Ownership. Upon the formation of the Issuer by the
contribution by the Depositor pursuant to Section 2.05 and until the issuance of
the Trust Certificates, the Depositor shall be the sole beneficiary of the
Issuer.

 

Section 3.02. The Trust Certificates. The Trust Certificates shall be issued in
minimum denominations of $100,000 and integral multiples thereof; provided,
however, that one Trust Certificate may be issued in such denomination as
required to include any residual amount. The Trust Certificates shall be
executed by the Owner Trustee on behalf of the Issuer by manual or facsimile
signature (which signature may be a scanned electronic version) of an authorized
officer of the Owner Trustee and shall have deemed to have been validly issued
when so executed and authenticated (as set forth in Section 3.03 below). Trust
Certificates bearing the manual or facsimile signatures (which signature may be
a scanned electronic version) of individuals who were, at the time when such
signatures were affixed, authorized to sign on behalf of the Owner Trustee,
shall be validly issued and binding obligations of the Issuer and entitled to
the benefit of this Agreement, notwithstanding that such individuals or any of
them shall have ceased to be so authorized prior to the authentication and
delivery of such Trust Certificates or did not hold such offices at the date of
authentication and delivery of such Trust Certificates.

 

A transferee of a Trust Certificate shall become a Certificateholder and shall
be entitled to the rights and subject to the obligations of a Certificateholder
hereunder upon such transferee’s acceptance of a Trust Certificate duly
registered in such transferee’s name pursuant to Section 3.04.

 

 5 

 

 

Section 3.03. Authentication and Delivery of Trust Certificates. On the Closing
Date, the Owner Trustee shall cause to be authenticated and delivered upon the
order of the Depositor, in exchange for the Receivables and the other assets of
the Issuer, simultaneously with the sale, assignment and transfer to the Issuer
of the Receivables, and the constructive delivery to the Issuer of the
Receivable Files and the other assets of the Issuer, Trust Certificates duly
authenticated by the Owner Trustee, in authorized denominations equaling in the
aggregate the Original Certificate Balance and evidencing the entire ownership
of the Issuer. No Trust Certificate shall entitle its Certificateholder to any
benefit under this Agreement, or be valid for any purpose, unless there shall
appear on such Trust Certificate a certificate of authentication substantially
in the form set forth in Exhibit A, executed by the Owner Trustee or the Trust’s
Authenticating Agent, by manual signature; and such authentication shall
constitute conclusive evidence that such Trust Certificate shall have been duly
authenticated and delivered hereunder. All Trust Certificates shall be dated the
date of their authentication. Upon issuance, authentication and delivery
pursuant to the terms hereof, the Trust Certificates will be entitled to the
benefits of this Agreement. Whenever, in any Basic Document, a reference is made
to authentication by the Owner Trustee, such reference shall include
authentication by the Owner Trustee and/or authentication by a party appointed
to act as the Authenticating Agent of the Owner Trustee.

 

Section 3.04. Registration of Transfer and Exchange of Trust Certificates.

 

(a)          The Certificate Registrar shall keep or cause to be kept, at the
office or agency maintained pursuant to Section 3.08, a Certificate Register in
which, subject to such reasonable regulations as it may prescribe, it shall
provide for the registration of Trust Certificates and of transfers and
exchanges of Trust Certificates as herein provided. The Owner Trustee shall act
as initial Certificate Registrar. The Owner Trustee may appoint an agent to act
as Certificate Registrar. Upon any resignation of the Certificate Registrar, the
Owner Trustee shall promptly appoint a successor thereto.

 

The Trust Certificates have not been registered under the Securities Act or
listed on any securities exchange. No transfer of a Trust Certificate shall be
made unless such transfer is made pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws or
is exempt from the registration requirements under the Securities Act and such
state securities laws. In the event that a transfer is to be made in reliance
upon an exemption from the Securities Act and state securities laws, in order to
assure compliance with the Securities Act and such laws, the Certificateholder
desiring to effect such transfer and such Certificateholder’s prospective
transferee shall each certify to the Issuer in writing the facts surrounding the
transfer in the form of a Seller Certificate and Investment Letter or a Rule
144A Letter. Except in the case of a transfer as to which the proposed
transferee has provided a Rule 144A Letter, there shall also be delivered to the
Issuer an Opinion of Counsel that such transfer may be made pursuant to an
exemption from the Securities Act and an Opinion of Counsel or memorandum of law
that such transfer may be made pursuant to an exemption from state securities
laws, which Opinion(s) of Counsel and memorandum of law shall not be an expense
of the Issuer or the Owner Trustee. The Depositor shall provide to any
Certificateholder of a Trust Certificate and any prospective transferee
designated by any such Certificateholder, information regarding the Trust
Certificates and the Receivables and such other information as shall be
necessary to satisfy the condition to eligibility set forth in Rule 144A(d)(4)
for transfer of any such Trust Certificate without registration thereof under
the Securities Act pursuant to the registration exemption provided by Rule 144A.
Each Certificateholder desiring to effect such a transfer shall, and does hereby
agree to, indemnify the Issuer, the Owner Trustee and the Depositor against any
liability that may result if the transfer is not so exempt or is not made in
accordance with federal and state securities laws. The Owner Trustee on behalf
of the Issuer shall cause each Trust Certificate to contain a legend in the form
set forth on the form of Trust Certificate attached hereto as Exhibit A.

 

 6 

 

 

(b)          Upon surrender for registration of transfer of any Trust
Certificate at the office of the Certificate Registrar and subject to the
satisfaction of the preceding paragraph, the Owner Trustee shall execute,
authenticate and deliver (or shall cause its Authenticating Agent to
authenticate and deliver), in the name of the designated transferee or
transferees, one or more new Trust Certificates in authorized denominations of a
like aggregate original certificate balance dated the date of authentication by
the Owner Trustee or any Authenticating Agent; provided that prior to such
execution, authentication and delivery, the Owner Trustee shall have received an
Opinion of Counsel to the effect that the proposed transfer will not cause the
Issuer to be characterized as an association (or a publicly traded partnership)
taxable as a corporation or alter the tax characterization of the Notes for U.S.
federal income tax purposes. At the option of a Certificateholder, Trust
Certificates may be exchanged for other Trust Certificates of authorized
denominations of a like aggregate original certificate balance upon surrender of
the Trust Certificates to be exchanged at the office or agency maintained
pursuant to Section 3.08.

 

(c)          At the option of a Certificateholder, Trust Certificates may be
exchanged for other Trust Certificates in authorized denominations of a like
aggregate original certificate balance upon surrender of the Trust Certificates
to be exchanged at the office of the Certificate Registrar. Whenever any Trust
Certificates are so surrendered for exchange, the Owner Trustee on behalf of the
Issuer shall execute, authenticate and deliver (or shall cause its
Authenticating Agent to authenticate and deliver) the Trust Certificates that
the Certificateholder making the exchange is entitled to receive. Every Trust
Certificate presented or surrendered for registration of transfer or exchange
shall be accompanied by a written instrument of transfer in form satisfactory to
the Owner Trustee and the Certificate Registrar duly executed by the
Certificateholder or such Certificateholder’s attorney duly authorized in
writing.

 

(d)          No service charge shall be made for any registration of transfer or
exchange of Trust Certificates, but the Owner Trustee (or the Paying Agent) may
require payment of a sum sufficient to cover any tax or governmental charge that
may be imposed in connection with any transfer or exchange of Trust
Certificates.

 

(e)          The Trust Certificates may not be acquired or held by or for the
account of a Benefit Plan Investor, a Plan that is subject to Similar Law or a
person who is not a United States Person within the meaning of Section
7701(a)(30) of the Code. No transfer of a Trust Certificate shall be made unless
the prospective transferee has certified to the Issuer in writing that it is not
a Benefit Plan Investor or a Plan that is subject to Similar Law.

 

(f)          All Trust Certificates surrendered for registration of transfer or
exchange, if surrendered to the Issuer or any agent of the Owner Trustee or the
Issuer under this Agreement, shall be delivered to the Owner Trustee and
promptly cancelled by it, or, if surrendered to the Owner Trustee, shall be
promptly cancelled by it, and no Trust Certificates shall be issued in lieu
thereof except as expressly permitted by any of the provisions of this
Agreement. The Owner Trustee shall dispose of cancelled Trust Certificates in
accordance with its normal practice.

 

 7 

 

 

(g)          The preceding provisions of this Section notwithstanding, the Owner
Trustee shall not make, and the Certificate Registrar shall not register
transfers or exchanges of, Trust Certificates for a period of fifteen (15) days
preceding the due date for any payment with respect to the Trust Certificates.

 

(h)          No transfer of a Trust Certificate (or interest therein) shall be
permitted (nor shall a Trust Certificate be so held) if (i) it causes the Issuer
to be a Section 385 Controlled Partnership (i.e., 80 percent or more of the
Issuer’s ownership interests are owned, directly or indirectly, by one or more
members of a Section 385 Expanded Group) that has an expanded group partner
(within the meaning of Treasury Regulation section 1.385-3(g)(12)) which is a
Domestic Corporation and (ii) either (x) a member of such Section 385 Expanded
Group owns any Notes or (y) a Section 385 Controlled Partnership of such Section
385 Expanded Group owns any Notes (in the case of clause (x), unless such
member, or in the case of clause (y), unless each member of the Section 385
Expanded Group that is a partner in such Section 385 Controlled Partnership is a
member of the consolidated group (as described in Treasury Regulation section
1.1502-1(h)) which includes such Domestic Corporation). No transfer of a Trust
Certificate (or interest therein) shall be permitted (nor shall a Trust
Certificate be so held) if (i) it results in the Issuer becoming disregarded as
an entity separate from a Domestic Corporation for U.S. federal income tax
purposes and (ii) either (x) a member of a Section 385 Expanded Group that
includes such Domestic Corporation owns any Notes or (y) a Section 385
Controlled Partnership of such Section 385 Expanded Group owns any Notes (in the
case of clause (x), unless such member, or in the case of clause (y), unless
each member of the Section 385 Expanded Group that is a partner in such Section
385 Controlled Partnership is a member of the consolidated group (as described
in Treasury Regulation section 1.1502-1(h)) which includes such Domestic
Corporation).

 

Section 3.05. Mutilated, Destroyed, Lost or Stolen Trust Certificates. If (i)
any mutilated Trust Certificate is surrendered to the Certificate Registrar, or
the Certificate Registrar receives evidence to its satisfaction of the
destruction, loss or theft of any Trust Certificate and (ii) there is delivered
to the Certificate Registrar and the Owner Trustee such security or indemnity as
may be required by them to save each of them harmless, then, in the absence of
notice to a Responsible Officer of the Owner Trustee that such Trust Certificate
has been acquired by a bona fide purchaser, the Owner Trustee on behalf of the
Issuer shall execute and the Owner Trustee or its Authenticating Agent shall
authenticate and deliver, in exchange for or in lieu of any such mutilated,
destroyed, lost or stolen Trust Certificate, a new Trust Certificate in an
authorized denomination and of a like original certificate balance. In
connection with the issuance of any new Trust Certificate under this Section,
the Owner Trustee may require the payment of a sum sufficient to cover any tax
or other governmental charge that may be imposed in connection therewith. Any
duplicate Trust Certificate issued pursuant to this Section shall constitute
conclusive evidence of ownership in the Trust, as if originally issued, whether
or not the lost, stolen or destroyed Trust Certificate shall be found at any
time.

 

Section 3.06. Persons Deemed Certificateholders. Prior to due presentation of a
Trust Certificate for registration of transfer, the Owner Trustee, the
Certificate Registrar, any Paying Agent and any of their respective agents may
treat the Person in whose name any Trust Certificate is registered as the owner
of such Trust Certificate for the purpose of receiving distributions pursuant to
Section 5.02 and for all other purposes whatsoever, and none of the Owner
Trustee, the Certificate Registrar, any Paying Agent or any of their respective
agents shall be affected by any notice to the contrary.

 

 8 

 

 

Section 3.07. Access to List of Certificateholders’ Names and Addresses. The
Certificate Registrar shall furnish or cause to be furnished to the Servicer and
the Depositor, within fifteen (15) days after receipt by the Certificate
Registrar of a written request therefor from the Servicer or the Depositor, a
list, in such form as the Servicer or the Depositor may reasonably require, of
the names and addresses of the Certificateholders as of the most recent Record
Date. If three or more Certificateholders, or one or more Certificateholders
evidencing not less than 51% of the Percentage Interests of the Trust
Certificates (hereinafter referred to as the “Applicants”), apply in writing to
the Certificate Registrar, and such application states that the Applicants
desire to communicate with other Certificateholders with respect to their rights
under this Agreement or under the Trust Certificates, then the Certificate
Registrar shall, within five (5) Business Days after the receipt of such
application, afford such Applicants access during normal business hours to the
current list of Certificateholders. Each Certificateholder, by receiving and
holding a Trust Certificate, shall be deemed to have agreed not to hold any of
the Depositor, the Certificate Registrar or the Owner Trustee accountable by
reason of the disclosure of its name and address, regardless of the source from
which such information was derived.

 

Section 3.08. Maintenance of Office or Agency. The Trust shall maintain an
office or offices or agency or agencies where Trust Certificates may be
surrendered for registration of transfer or exchange and where notices and
demands to or upon the Owner Trustee or its agent in respect of the Trust
Certificates and the Basic Documents may be served. The Owner Trustee initially
designates its Corporate Trust Office as its office for such purposes. The Owner
Trustee shall give prompt written notice to the Depositor and to the
Certificateholders of any change in the location of the Certificate Register or
any such office or agency.

 

Section 3.09. Appointment of Paying Agent. The Paying Agent shall make
distributions to Certificateholders from the Certificate Distribution Account
pursuant to Sections 5.02 and 5.03 and shall report the amounts of such
distributions to the Owner Trustee. Any Paying Agent shall have the revocable
power to withdraw funds from the Certificate Distribution Account for the
purpose of making the distributions referred to above. The Owner Trustee may
revoke such power and remove the Paying Agent if the Owner Trustee determines in
its sole discretion that the Paying Agent shall have failed to perform its
obligations under this Agreement in any material respect. The Owner Trustee
shall act as the initial Paying Agent. Each Paying Agent shall be permitted to
resign as Paying Agent upon thirty (30) days’ written notice to the Owner
Trustee. In the event that the Owner Trustee shall no longer be the Paying
Agent, the Owner Trustee shall appoint a successor to act as Paying Agent (which
shall be a bank or trust company). The Owner Trustee shall cause such successor
Paying Agent or any additional Paying Agent appointed by the Owner Trustee to
execute and deliver to the Owner Trustee an instrument in which such successor
Paying Agent or additional Paying Agent shall agree with the Owner Trustee that,
as Paying Agent, such successor Paying Agent or additional Paying Agent will
hold all sums, if any, held by it for payment to the Certificateholders in trust
for the benefit of the Certificateholders entitled thereto until such sums shall
be paid to such Certificateholders. The Paying Agent shall return all unclaimed
funds to the Owner Trustee and upon removal of a Paying Agent such Paying Agent
shall also return all funds in its possession to the Owner Trustee. The
provisions of Sections 7.01, 7.03, 7.04, 8.01 and 8.02 shall apply to the Owner
Trustee also in its role as Paying Agent, for so long as the Owner Trustee shall
act as Paying Agent and, to the extent applicable, to any other paying agent
appointed hereunder. Any reference in this Agreement to the Paying Agent shall
include any co-paying agent unless the context requires otherwise.

 

 9 

 

 

Section 3.10. Definitive Trust Certificates. The Trust Certificates, upon
original issuance, will be issued in definitive, fully registered form.

 

Section 3.11. Repayment of Trust Certificates. In the event of an optional
purchase pursuant to Section 8.01(a) of the Sale and Servicing Agreement, the
Trust Certificates will be prepaid in whole, but not in part, at an aggregate
prepayment price equal to the aggregate Certificate Balance of all the Trust
Certificates plus accrued interest thereon at the Certificate Rate.

 

ARTICLE Four

ACTIONS BY OWNER TRUSTEE

 

Section 4.01. Prior Notice to Certificateholders with Respect to Certain
Matters. Subject to the provisions and limitations of Section 4.04, with respect
to the following matters, the Owner Trustee shall not take action unless at
least thirty (30) days before the taking of such action, the Owner Trustee shall
have notified the Certificateholders in writing of the proposed action and the
Certificateholders shall not have notified the Owner Trustee in writing prior to
the 30th day after such notice is given that such Certificateholders have
withheld consent or provided alternative direction:

 

(a)          the initiation of any claim or lawsuit by the Issuer (except claims
or lawsuits brought in connection with the collection of the Receivables) and
the compromise of any action, claim or lawsuit brought by or against the Issuer
(except with respect to the aforementioned claims or lawsuits for collection of
the Receivables);

 

(b)          the election by the Issuer to file an amendment to the Certificate
of Trust (unless such amendment is required to be filed under the Statutory
Trust Statute);

 

(c)          the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is required;

 

(d)          the amendment of the Indenture by a supplemental indenture in
circumstances where the consent of any Noteholder is not required and such
amendment materially adversely affects the interests of the Certificateholders;

 

(e)          the amendment, change or modification of the Administration
Agreement, except to cure any ambiguity or to amend or supplement any provision
in a manner or add any provision that would not materially adversely affect the
interests of the Certificateholders; or

 

(f)          the appointment pursuant to the Indenture of a successor Note
Registrar, paying agent for the Notes or Indenture Trustee or pursuant to this
Agreement of a successor Certificate Registrar, or the consent to the assignment
by the Note Registrar, Paying Agent, Indenture Trustee or Certificate Registrar
of its obligations under the Indenture or this Agreement, as applicable.

 

 10 

 

 

Section 4.02. Action by Certificateholders with Respect to Certain Matters.
Subject to the provisions and limitations of Section 4.04, the Owner Trustee
shall not have the power, except upon the direction of the Certificateholders,
to (i) remove the Administrator pursuant to Section 1.09 of the Administration
Agreement, (ii) appoint a successor Administrator pursuant to Section 1.09 of
the Administration Agreement, (iii) remove the Servicer pursuant to Section 7.01
of the Sale and Servicing Agreement, (iv) except as expressly provided in the
Basic Documents, sell the Receivables after the termination of the Indenture, or
(v) authorize the merger or consolidation of the Issuer with or into any other
statutory trust or entity (other than in accordance with Section 3.10 of the
Indenture). The Owner Trustee shall take the actions referred to in the
preceding sentence only upon written instructions signed by the
Certificateholders.

 

Section 4.03. Action by Certificateholders with Respect to Bankruptcy. The Owner
Trustee shall not have the power to commence a voluntary proceeding in
bankruptcy relating to the Issuer without the unanimous prior approval of all
Certificateholders (including the Depositor, if the Depositor is a
Certificateholder) and the delivery to the Owner Trustee by each such
Certificateholder of a certificate certifying that such Certificateholder
reasonably believes that the Issuer is insolvent.

 

Section 4.04. Restrictions on Certificateholders’ Power. The Certificateholders
shall not direct the Owner Trustee to take or to refrain from taking any action
if such action or inaction would be contrary to any obligation of the Issuer or
the Owner Trustee under this Agreement or any of the other Basic Documents or
would be contrary to the purpose of the Issuer as set forth in Section 2.03, nor
shall the Owner Trustee be obligated to follow any such direction, if given.

 

Section 4.05. Majority Control. Except as expressly provided herein, any action
that may be taken by the Certificateholders under this Agreement may be taken by
the Certificateholders evidencing not less than a majority of the Percentage
Interests evidenced by the Trust Certificates. Except as expressly provided
herein, any written notice of the Certificateholders delivered pursuant to this
Agreement shall be effective if signed by Certificateholders evidencing not less
than a majority of the Percentage Interests evidenced by the Trust Certificates
at the time of the delivery of such notice.

 

ARTICLE Five

APPLICATION OF TRUST FUNDS; CERTAIN DUTIES

 

Section 5.01. Establishment of Trust Account. The Owner Trustee, for the benefit
of the Certificateholders, shall establish and maintain (or shall cause to be
established and maintained) in the name of the Issuer an Eligible Account (the
“Certificate Distribution Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the
Certificateholders.

 

 11 

 

 

The Issuer shall possess all right, title and interest in funds on deposit from
time to time in the Certificate Distribution Account and in the proceeds
thereof. Except as otherwise expressly provided herein, the Certificate
Distribution Account shall be under the sole dominion and control of the Owner
Trustee for the benefit of the Certificateholders. If, at any time, the Owner
Trustee ceases to be an Eligible Institution, the Owner Trustee (or the
Depositor on behalf of the Owner Trustee, if the Certificate Distribution
Account is not then held by the Owner Trustee or an Affiliate thereof) shall
cause the Certificate Distribution Account to be moved to an Eligible
Institution and shall transfer any cash to such new Certificate Distribution
Account. All amounts held in the Certificate Distribution Account will not be
invested.

 

Section 5.02. Application of Trust Funds.

 

(a)          On each Payment Date, the Paying Agent will distribute to
Certificateholders, on the basis of the Percentage Interest evidenced by their
Trust Certificates, amounts deposited in the Certificate Distribution Account
pursuant to Section 4.06 of the Sale and Servicing Agreement with respect to
such Payment Date.

 

(b)          On each Payment Date, the Paying Agent shall send to each
Certificateholder the statement or statements provided to the Owner Trustee by
the Servicer pursuant to Section 4.10 of the Sale and Servicing Agreement with
respect to such Payment Date.

 

(c)          In the event that any withholding tax is imposed on the Issuer’s
payment (or allocations of income) to a Certificateholder, such tax shall reduce
the amount otherwise distributable to the Certificateholder in accordance with
this Section. The Paying Agent will retain from amounts otherwise distributable
to the Certificateholders sufficient funds for the payment of any tax that is
legally owed by the Issuer (but such authorization shall not prevent the Owner
Trustee or the Paying Agent from contesting any such tax in appropriate
proceedings and withholding payment of such tax, if permitted by law, pending
the outcome of such proceedings) upon the written direction of the Depositor.
The amount of any withholding tax imposed with respect to a Certificateholder
shall be treated as cash distributed to such Certificateholder at the time it is
withheld by the Issuer and remitted to the appropriate taxing authority. If
there is a possibility that withholding tax is payable with respect to a
distribution, the Paying Agent may in its sole discretion withhold such amounts
in accordance with this paragraph (c).

 

Section 5.03. Method of Payment. Subject to Section 9.01(c) respecting the final
payment upon retirement of each Trust Certificate, distributions required to be
made to Certificateholders on any Payment Date shall be made to each
Certificateholder of record on the related Record Date by (i) wire transfer, in
immediately available funds, to the account of such Certificateholder at a bank
or other entity having appropriate facilities therefor, if such
Certificateholder shall have provided to the Certificate Registrar appropriate
written instructions at least five (5) Business Days prior to such Payment Date,
or (ii) if not, by check mailed to such Certificateholder at the address of such
Certificateholder appearing in the Certificate Register.

 

Section 5.04. No Segregation of Monies; No Interest. Subject to Sections 5.01
and 5.02, monies received by the Owner Trustee or the Paying Agent hereunder
need not be segregated in any manner except to the extent required by law or the
Sale and Servicing Agreement and may be deposited under such general conditions
as may be prescribed by law, and neither the Owner Trustee nor the Paying Agent
shall be liable for any interest thereon.

 

 12 

 

 

Section 5.05. Accounting and Reports to Certificateholders, Internal Revenue
Service and Others. The Owner Trustee shall maintain (or cause to be maintained)
the books of the Issuer on a fiscal year basis ending March 31 of each year and
the accrual method of accounting. In addition, the Issuer shall deliver to each
Certificateholder such information, reports or statements prepared by the
Administrator as may be required by the Code and applicable Treasury Regulations
and as may be required to enable each Certificateholder to prepare its federal
and state income tax returns and make such elections as from time to time may be
required or appropriate under any applicable state or federal statute or any
rule or regulation thereunder so as to maintain the Issuer’s characterization
for U.S. federal income tax purposes as (i) disregarded as a separate entity
from the Certificateholder or, (ii) if there is more than one Certificate Owner
for U.S. federal income tax purposes, a partnership. Consistent with the
Issuer’s characterization for U.S. federal income tax purposes as disregarded as
an entity separate from the Certificateholder, no U.S. federal income tax return
shall be filed on behalf of the Issuer unless (i) there is more than one
Certificate Owner for U.S. federal income tax purposes, (ii) the Owner Trustee
shall receive an Opinion of Counsel that, based on a change in applicable law
occurring after the date hereof, the Code requires such a filing or (iii) the
Internal Revenue Service shall determine that the Issuer is required to file
such a return. Neither the Owner Trustee nor any Certificateholder will, under
any circumstances, or at any time, make an election on IRS Form 8832 or
otherwise, to classify the Trust as an association taxable as a corporation for
federal, state or any other applicable tax purposes. In the event that the
Issuer is required to file tax returns, the Owner Trustee shall, to the extent
not undertaken by the Administrator pursuant to the Administration Agreement,
prepare or shall cause to be prepared any tax returns required to be filed by
the Issuer and shall remit such returns to the Depositor (or if the Depositor no
longer owns any Certificates, the Certificateholder designated for such purpose
by the Depositor to the Owner Trustee in writing) at least five (5) days before
such returns are due to be filed. The Depositor (or such designee
Certificateholder, as applicable) shall promptly sign such returns and deliver
such returns after signature to the Owner Trustee and such returns shall be
filed by the Owner Trustee with the appropriate tax authorities. In no event
shall the Owner Trustee or the Depositor (or such designee Certificateholder, as
applicable) be liable for any liabilities, costs or expenses of the Issuer or
the Noteholders arising out of the application of any tax law, including
federal, state, foreign or local income or excise taxes or any other tax imposed
on or measured by income (or any interest, penalty or addition with respect
thereto or arising from a failure to comply therewith) except for any such
liability, cost or expense attributable to any act or omission by the Owner
Trustee or the Depositor (or such designee Certificateholder, as applicable), as
the case may be, in breach of its obligations under this Agreement.

 

The Depositor is authorized and directed to execute on behalf of the Issuer, and
after execution to deliver to the Administrator for filing with the Commission,
all documents and forms required to be filed in accordance with applicable law
or the rules and regulations prescribed by the Commission.

 

 13 

 

 

Section 5.06. Audit Procedure.

 

(a)          In the event that the Issuer is classified as a partnership for
U.S. federal income tax purposes, the Depositor (or a U.S. affiliate of the
Depositor if the Depositor is ineligible) is hereby designated as the
partnership representative under Section 6223(a) of the Code, and any
corresponding provision of state law (and as the tax matters partner for any
applicable state tax purposes), to the extent allowed under the law (including
working with the Depositor to designate any designated individual required under
the law). The Issuer shall (or the Depositor shall cause the Issuer to, or the
Depositor shall instruct the Owner Trustee on behalf of the Issuer to), to the
extent eligible, make the election under Section 6221(b) of the Code, and any
corresponding provision of state law, with respect to determinations of
adjustments at the partnership level and take any other action such as
disclosures and notifications necessary to effectuate such election. If the
election described in the preceding sentence is not available, to the extent
applicable, the Issuer shall (or the Depositor shall cause the Issuer to, or the
Depositor shall instruct the Owner Trustee on behalf of the Issuer to) make the
election under Section 6226(a) of the Code, and any corresponding provision of
state law, with respect to the alternative to payment of imputed underpayment by
partnership and take any other action such as filings, disclosures and
notifications necessary to effectuate such election. Notwithstanding the
foregoing, the Issuer and Depositor are each authorized, each in its sole
discretion, to make any available election related to Sections 6221 through 6241
of the Code, and any corresponding provisions of state law, and take any action
it deems necessary or appropriate to comply with the requirements of the Code
and conduct the Issuer's affairs under Sections 6221 through 6241 of the Code,
and any corresponding provisions of state law. Each Certificateholder and, if
different, each Certificate Owner shall promptly provide the Issuer, Depositor
and Owner Trustee any requested information, documentation or material to enable
the Issuer to make any of the elections described in this clause (c) and
otherwise comply with Sections 6221 through 6241 of the Code and any
corresponding provisions of state law. Each Certificate Owner shall hold the
Issuer and its affiliates harmless for any expenses or losses (i) resulting from
a Certificate Owner not properly taking into account or paying its allocated
adjustment or liability under Section 6226 of the Code, and any corresponding
provision of state law, and (ii) it may suffer attributable to the management or
defense of an audit under Sections 6221 through 6241 of the Code, and any
corresponding provisions of state law, or otherwise suffered due to actions it
takes with respect to and to comply with the rules under Sections 6221 through
6241 of the Code, and any corresponding provisions of state law.

 

(b)          Certificateholder Information. (A) Each Certificateholder shall
provide to the Owner Trustee and the Depositor any further information required
by the Issuer to comply with Sections 6221 through 6241 of the Code, including
Section 6226(a) of the Code, and any corresponding provisions of state law, and
(B) if the Certificateholder is not the Certificate Owner, the Certificate Owner
shall provide to the Owner Trustee and the Depositor any further information
required by the Issuer to comply with Sections 6221 through 6241 of the Code,
including Section 6226(a) of the Code, and any corresponding provisions of state
law, and, to the extent the Issuer determines such appointment necessary for it
to make an election under Section 6226(a) of the Code, and any corresponding
provision of state law, hereby appoints the Depositor as its agent for purposes
of receiving any notifications or information pursuant to the notice
requirements under Section 6226(a)(2) of the Code, and any corresponding
provision of state law.

 14 

 

 

ARTICLE Six

AUTHORITY AND DUTIES OF OWNER TRUSTEE

 

Section 6.01. General Authority. Subject to the provisions and limitations of
Sections 2.03 and 2.06, the Owner Trustee is authorized and directed to execute
and deliver the Basic Documents to which the Issuer is to be a party and each
certificate or other document attached as an exhibit to or contemplated by the
Basic Documents to which the Issuer is to be a party and any amendment or other
agreement, as evidenced conclusively by the Owner Trustee’s execution thereof.
In addition to the foregoing, the Owner Trustee is authorized, but shall not be
obligated, to take all actions required of the Issuer pursuant to the Basic
Documents. The Owner Trustee is further authorized from time to time to take
such action as the Administrator recommends with respect to the Basic Documents.

 

Section 6.02. General Duties. Subject to the provisions and limitations of
Sections 2.03 and 2.06, it shall be the duty of the Owner Trustee to discharge
(or cause to be discharged) all of its responsibilities pursuant to the terms of
this Agreement and the other Basic Documents to which the Issuer is a party and
to administer the Issuer in the interest of the Certificateholders, subject to
the Basic Documents and in accordance with the provisions of this Agreement.
Notwithstanding the foregoing, the Owner Trustee shall be deemed to have
discharged its duties and responsibilities hereunder and under the other Basic
Documents to the extent the Administrator has agreed in the Administration
Agreement to perform any act or to discharge any duty of the Owner Trustee
hereunder or under any Basic Document, and the Owner Trustee shall not be held
liable for the default or failure of the Administrator to carry out its
obligations under the Administration Agreement.

 

Section 6.03. Action Upon Instruction.

 

(a)          Subject to Article Four, in accordance with the terms of the Basic
Documents, the Certificateholders may by written instruction direct the Owner
Trustee in the management of the Issuer. Such direction may be exercised at any
time by written instruction of the Certificateholders pursuant to Article Four.

 

(b)          The Owner Trustee shall not be required to take any action
hereunder or under any other Basic Document if the Owner Trustee shall have
reasonably determined, or shall have been advised by counsel, that such action
is likely to result in liability on the part of the Owner Trustee or is contrary
to the terms hereof or of any other Basic Document or is otherwise contrary to
law.

 

(c)          Whenever the Owner Trustee is unable to decide between alternative
courses of action permitted or required by the terms of this Agreement or under
any other Basic Document, the Owner Trustee shall promptly give notice (in such
form as shall be appropriate under the circumstances) to the Certificateholders
requesting instruction as to the course of action to be adopted, and to the
extent the Owner Trustee acts in good faith in accordance with any written
instruction of the Certificateholders received, the Owner Trustee shall not be
liable on account of such action to any Person. If the Owner Trustee shall not
have received appropriate instruction within ten (10) days of such notice (or
within such shorter period of time as reasonably may be specified in such notice
or may be necessary under the circumstances) it may, but shall be under no duty
to, take or refrain from taking such action not inconsistent with this Agreement
and the other Basic Documents, as it shall deem to be in the best interests of
the Certificateholders, and shall have no liability to any Person for such
action or inaction.

 

 15 

 

 

(d)          In the event that the Owner Trustee is unsure as to the application
of any provision of this Agreement or any other Basic Document or any such
provision is ambiguous as to its application, or is, or appears to be, in
conflict with any other applicable provision, or in the event that this
Agreement permits any determination by the Owner Trustee or is silent or is
incomplete as to the course of action that the Owner Trustee is required to take
with respect to a particular set of facts, the Owner Trustee may give notice (in
such form as shall be appropriate under the circumstances) to the
Certificateholders requesting instruction and, to the extent that the Owner
Trustee acts or refrains from acting in good faith in accordance with any such
instruction received, the Owner Trustee shall not be liable, on account of such
action or inaction, to any Person. If the Owner Trustee shall not have received
appropriate instruction within ten (10) days of such notice (or within such
shorter period of time as reasonably may be specified in such notice or may be
necessary under the circumstances) it may, but shall be under no duty to, take
or refrain from taking such action not inconsistent with this Agreement or the
other Basic Documents, as it shall deem to be in the best interests of the
Certificateholders, and shall have no liability to any Person for such action or
inaction.

 

Section 6.04. No Duties Except as Specified in this Agreement or in
Instructions. The Owner Trustee shall not have any duty or obligation to manage,
make any payment with respect to, register, record, sell, dispose of, or
otherwise deal with the Owner Trust Estate, or to otherwise take or refrain from
taking any action under, or in connection with, any document contemplated hereby
to which the Owner Trustee is a party, except as expressly provided by the terms
of this Agreement or in any document or written instruction received by the
Owner Trustee pursuant to Section 6.03; and no implied duties or obligations
shall be read into this Agreement or any other Basic Document against the Owner
Trustee. The Owner Trustee shall have no responsibility for filing any financing
or continuation statement in any public office at any time or to otherwise
perfect or maintain the perfection of any security interest or lien granted to
it hereunder or to prepare or file any Commission filing for the Issuer or to
record this Agreement or any other Basic Document. The Owner Trustee
nevertheless agrees that it will, at its own cost and expense, promptly take all
action as may be necessary to discharge any liens (other than the lien of the
Indenture) on any part of the Owner Trust Estate that result from actions by, or
claims against, the Owner Trustee that are not related to the ownership or the
administration of the Owner Trust Estate.

 

Section 6.05. No Action Except Under Specified Documents or Instructions. The
Owner Trustee shall not manage, control, use, sell, dispose of or otherwise deal
with any part of the Owner Trust Estate except in accordance with (i) the powers
granted to and the authority conferred upon the Owner Trustee pursuant to this
Agreement, (ii) the Basic Documents and (iii) any document or instruction
delivered to the Owner Trustee pursuant to Section 6.03.

 

Section 6.06. Restrictions. The Owner Trustee shall not take any action (i) that
is inconsistent with the purposes of the Issuer set forth in Section 2.03 or
(ii) that, to the actual knowledge of the Owner Trustee, would result in the
Issuer’s becoming taxable as a corporation for federal or state income tax
purposes. The Certificateholders shall not direct the Owner Trustee to take
action that would violate the provisions of this Agreement.

 

 16 

 

 

Section 6.07. Covenants for Reporting of Repurchase Demands due to Breaches of
Representations and Warranties. The Owner Trustee shall, no later than the third
Business Day after the last day of each calendar month, provide notice to
American Honda Finance Corporation and American Honda Receivables LLC (each, a
“Honda Party,” and together, the “Honda Parties”) in the form set forth as
Exhibit E hereto (or such other form or format as the Honda Parties may
otherwise specify) of the request or any requests of (i) all demands
communicated to the Owner Trustee for the repurchase or replacement of any
Receivable for breach of the representations and warranties concerning such
Receivable relating to the Issuer and (ii) any actions taken by the Owner
Trustee with respect to such demand communicated to the Owner Trustee in respect
of any Receivables. In addition, the Owner Trustee shall, upon written request
of either Honda Party, at any time they reasonably feel necessary, provide
notification to the Honda Parties with respect to any actions taken by the Owner
Trustee as soon as practicable and in any event within five (5) Business Days of
receipt of such request. Such notices shall be provided to the Honda Parties in
accordance with Section 11.04(iv) of the Indenture. The Owner Trustee and the
Issuer acknowledge and agree that the purpose of this Section 6.07 is to
facilitate compliance by the Honda Parties with Rule 15Ga-1 under the Securities
Exchange Act of 1934, as amended, and Items 1104(e), 1121(c) and 1125 of
Regulation AB (the “Repurchase Rules and Regulations”). The Owner Trustee
acknowledges that interpretations of the requirements of the Repurchase Rules
and Regulations may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel, or otherwise, and agrees to
comply with reasonable written requests (including email in PDF format) made by
the Honda Parties in good faith for delivery of information in its possession
under these provisions on the basis of evolving interpretations of the
Repurchase Rules and Regulations. The Owner Trustee shall cooperate fully with
the Honda Parties to deliver any and all records and any other information in
its possession and necessary in the good faith determination of the Honda
Parties to permit them to comply with the provisions of Repurchase Rules and
Regulations. In no event shall the Owner Trustee have any responsibility or
liability in connection with any filing required to be made by a securitizer
under the Repurchase Rules and Regulations.

 

ARTICLE Seven

CONCERNING THE OWNER TRUSTEE AND THE DELAWARE TRUSTEE

 

Section 7.01. Acceptance of Trusts and Duties. Each of the Owner Trustee and the
Delaware Trustee accepts the trusts hereby created and each agrees to perform
its duties hereunder with respect to such trusts, but only upon the terms of
this Agreement. The Owner Trustee also agrees to disburse all monies actually
received by it constituting part of the Owner Trust Estate upon the terms of
this Agreement and the other Basic Documents. Neither the Owner Trustee nor the
Delaware Trustee shall be answerable or accountable hereunder or under any other
Basic Document under any circumstances, except (i) for its own willful
misconduct, bad faith or gross negligence or (ii) in the case of the inaccuracy
of any representation or warranty contained in Section 7.03 expressly made by
the Owner Trustee or the Delaware Trustee, as applicable. In particular, but not
by way of limitation (and subject to the exceptions set forth in the preceding
sentence):

 

 17 

 

 

(a)          neither the Owner Trustee nor the Delaware Trustee shall be liable
for any error of judgment made in good faith by the Owner Trustee or the
Delaware Trustee;

 

(b)          neither the Owner Trustee nor the Delaware Trustee shall be liable
with respect to any action taken or omitted to be taken by it in accordance with
the instructions of the Administrator or any Certificateholder or
Certificateholders;

 

(c)          no provision of this Agreement or any other Basic Document shall
require the Owner Trustee or the Delaware Trustee to expend or risk funds or
otherwise incur any financial liability in the performance of any of its rights
or powers hereunder or under any other Basic Document if the Owner Trustee or
the Delaware Trustee shall have reasonable grounds for believing that repayment
of such funds or adequate indemnity against such risk or liability is not
reasonably assured or provided to it;

 

(d)          under no circumstances shall the Owner Trustee or the Delaware
Trustee be liable for indebtedness evidenced by or arising under any Basic
Document, including the principal of and interest on the Notes or the Trust
Certificates;

 

(e)          neither the Owner Trustee nor the Delaware Trustee shall be
responsible for or in respect of the validity or sufficiency of this Agreement
or for the due execution hereof by the Depositor or for the form, character,
genuineness, sufficiency, value or validity of any of the Owner Trust Estate, or
for or in respect of the validity or sufficiency of the Basic Documents, other
than the certificate of authentication on the Trust Certificates, and neither
the Owner Trustee nor the Delaware Trustee shall in any event assume or incur
any liability, duty or obligation to any Noteholder or to any Certificateholder,
other than as expressly provided for in the Basic Documents;

 

(f)          neither the Owner Trustee nor the Delaware Trustee shall be liable
for the default or misconduct of the Administrator, the Seller, the Depositor,
the Indenture Trustee or the Servicer under any Basic Document or otherwise, and
neither the Owner Trustee nor the Delaware Trustee shall have any obligation or
liability to perform the obligations of the Issuer under this Agreement or the
other Basic Documents that are required to be performed by the Administrator
under the Administration Agreement, the Indenture Trustee under the Indenture or
the Servicer or the Seller under the Sale and Servicing Agreement or any other
Person under any of the Basic Documents;

 

(g)          neither the Owner Trustee nor the Delaware Trustee shall be under
any obligation to exercise any of the rights or powers vested in it by this
Agreement, or to institute, conduct or defend any litigation under this
Agreement or otherwise or in relation to this Agreement or any other Basic
Document, at the request, order or direction of any of the Certificateholders,
unless such Certificateholders have offered to the Owner Trustee or the Delaware
Trustee, as applicable, security or indemnity satisfactory to it against the
costs, expenses and liabilities that may be incurred by the Owner Trustee or the
Delaware Trustee, as applicable, therein or thereby; the right of the Owner
Trustee and the Delaware Trustee to perform any discretionary act enumerated in
this Agreement or in any other Basic Document shall not be construed as a duty,
and neither the Owner Trustee nor the Delaware Trustee shall be answerable for
other than its gross negligence, bad faith or willful misconduct in the
performance of any such act;

 

 18 

 

 

(h)          in no event shall the Owner Trustee or the Delaware Trustee be
responsible or liable for any failure or delay in the performance of its
obligations hereunder arising out of or caused by, directly or indirectly, by
Force Majeure; it being understood that the Owner Trustee or the Delaware
Trustee, as applicable, shall use reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances; and

 

(i)          in no event shall the Owner Trustee be responsible or liable for
special, indirect, punitive or consequential loss or damage (including, but not
limited to, loss of profit).

 

Section 7.02. Furnishing of Documents.

 

The Owner Trustee shall furnish to the Certificateholders, promptly upon receipt
of a written request therefor, duplicates or copies of all reports, notices,
requests, demands, certificates, financial statements and any other instruments
furnished to the Owner Trustee under the Basic Documents.

 

Section 7.03. Representations and Warranties of the Owner Trustee and the
Delaware Trustee. (1) The Owner Trustee hereby represents and warrants to the
Depositor and the Certificateholders, that:

 

(a)          it is a New York banking corporation duly organized and validly
existing under the laws of the State of New York; it has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement;

 

(b)          it has taken all corporate action necessary to authorize the
execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement on its behalf; and

 

(c)          neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby, nor compliance
by it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Owner Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws; and

 

(d)          this Agreement constitutes a legal, valid and binding obligation of
the Owner Trustee, enforceable against the Owner Trustee in accordance with its
terms, except as such enforceability may be subject to or limited by bankruptcy,
insolvency, reorganization, moratorium, liquidation, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights in general and
by general principles of equity, regardless of whether such enforceability shall
be considered in a proceeding in equity or in law; and

 

 19 

 

 

(e)          the execution, delivery and performance by the Owner Trustee of
this Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the charter documents or
bylaws of the Owner Trustee; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than pursuant to the Basic Documents); and

 

(f)          there are no proceedings or investigations pending or, to the Owner
Trustee’s actual knowledge, threatened, before any court, regulatory body,
administrative agency or other governmental instrumentality having jurisdiction
over the Owner Trustee or its properties: (i) asserting the invalidity of this
Agreement or (ii) seeking any determination or ruling that might materially and
adversely affect the validity or enforceability of this Agreement.

 

(2)         The Delaware Trustee hereby represents and warrants to the Depositor
and the Certificateholders that:

 

(a)          it is a Delaware banking corporation duly organized and validly
existing under the laws of the State of Delaware; it has all requisite corporate
power and authority to execute, deliver and perform its obligations under this
Agreement;

 

(b)          it has taken all corporate action necessary to authorize the
execution and delivery by it of this Agreement, and this Agreement will be
executed and delivered by one of its officers who is duly authorized to execute
and deliver this Agreement on its behalf; and

 

(c)          neither the execution nor the delivery by it of this Agreement, nor
the consummation by it of the transactions contemplated hereby, nor compliance
by it with any of the terms or provisions hereof will contravene any federal or
Delaware law, governmental rule or regulation governing the banking or trust
powers of the Delaware Trustee or any judgment or order binding on it, or
constitute any default under its charter documents or bylaws; and

 

(d)          this Agreement constitutes a legal, valid and binding obligation of
the Delaware Trustee, enforceable against the Delaware Trustee in accordance
with its terms, except as such enforceability may be subject to or limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation, fraudulent
conveyance or other similar laws affecting the enforcement of creditors’ rights
in general and by general principles of equity, regardless of whether such
enforceability shall be considered in a proceeding in equity or in law; and

 

(e)          the execution, delivery and performance by the Delaware Trustee of
this Agreement and the consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof do not conflict with, result
in any breach of any of the terms and provisions of, nor constitute (with or
without notice or lapse of time) a default under, the charter documents or
bylaws of the Delaware Trustee; nor result in the creation or imposition of any
Lien upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than pursuant to the Basic Documents); and

 

(f)          there are no proceedings or investigations pending or, to the
Delaware Trustee’s actual knowledge, threatened, before any court, regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Delaware Trustee or its properties: (i) asserting the
invalidity of this Agreement or (ii) seeking any determination or ruling that
might materially and adversely affect the performance by the Delaware Trustee of
its obligations under, or the validity or enforceability of, this Agreement.

 

 20 

 

 

Section 7.04. Reliance, Advice of Counsel.

 

(a)          The Owner Trustee and the Delaware Trustee shall incur no liability
to anyone in acting upon any signature, instrument, notice, resolution, request,
consent, order, certificate, report, opinion, bond or other document or paper
believed by it to be genuine and believed by it to be signed by the proper party
or parties. The Owner Trustee or the Delaware Trustee may accept a certified
copy of a resolution of the board of directors or other governing body of any
corporate party as conclusive evidence that such resolution has been duly
adopted by such body and that the same is in full force and effect. As to any
fact or matter the method of determination of which is not specifically
prescribed herein, the Owner Trustee or the Delaware Trustee may for all
purposes hereof rely on a certificate, signed by the president or any vice
president or by the treasurer or other authorized officers of the relevant
party, as to such fact or matter, and such certificate shall constitute full
protection to the Owner Trustee or the Delaware Trustee, for any action taken or
omitted to be taken by it in good faith in reliance thereon.

 

(b)          In the exercise or administration of the trusts hereunder and in
the performance of its duties and obligations under this Agreement and the other
Basic Documents, the Owner Trustee and the Delaware Trustee (i) may act directly
or through its respective agents or attorneys pursuant to agreements entered
into with any of them, and the Owner Trustee and the Delaware Trustee, as
applicable, shall not be liable for the conduct or misconduct of such agents or
attorneys if such agents or attorneys shall have been selected by the Owner
Trustee or the Delaware Trustee, as applicable, with reasonable care, and (ii)
may consult with counsel, accountants and other skilled persons to be selected
with reasonable care and employed by it. The Owner Trustee and the Delaware
Trustee shall not be liable for anything done, suffered or omitted in good faith
by it in accordance with the written opinion or advice of any such counsel,
accountants or other such persons and not contrary to this Agreement or any
other Basic Document.

 

Section 7.05. Not Acting in Individual Capacity. Except as otherwise provided in
this Article, in accepting the trusts hereby created, each of The Bank of New
York Mellon and BNY Mellon Trust of Delaware is acting solely as Owner Trustee
and Delaware Trustee, respectively, hereunder and not in its individual
capacity, and all Persons having any claim against the Owner Trustee or the
Delaware Trustee by reason of the transactions contemplated by this Agreement or
any other Basic Document shall look only to the Owner Trust Estate for payment
or satisfaction thereof.

 

 21 

 

 

Section 7.06. Owner Trustee and Delaware Trustee Not Liable for Trust
Certificates or Receivables. The recitals contained herein and in the Trust
Certificates (other than the signature of the Owner Trustee and the certificate
of authentication on the Trust Certificates) shall be taken as the statements of
the Depositor, and the Owner Trustee and the Delaware Trustee assume no
responsibility for the correctness thereof. The Owner Trustee and the Delaware
Trustee make no representations as to the validity or sufficiency of this
Agreement, any other Basic Document or the Trust Certificates (other than the
signature of the Owner Trustee and the certificate of authentication on the
Trust Certificates and the representations and warranties in Section 7.03) or
the Notes, or of any Receivable or related documents. The Owner Trustee and the
Delaware Trustee shall at no time have any responsibility or liability for or
with respect to the legality, validity and enforceability of any Receivable, or
the perfection and priority of any security interest created by any Receivable
in any Financed Vehicle or the maintenance of any such perfection and priority,
or for or with respect to the sufficiency of the Owner Trust Estate or its
ability to generate the payments to be distributed to Certificateholders under
this Agreement or the Noteholders under the Indenture, including, without
limitation, the existence, condition and ownership of any Financed Vehicle; the
existence and enforceability of any insurance thereon; the existence and
contents of any Receivable on any computer or other record thereof; the validity
of the assignment of any Receivable to the Issuer or of any intervening
assignment; the completeness of any Receivable; the performance or enforcement
of any Receivable; the compliance by the Depositor or the Servicer with any
warranty or representation made under any Basic Document or in any related
document or the accuracy of any such warranty or representation, or any action
of the Administrator, the Indenture Trustee or the Servicer or any subservicer
taken in the name of the Owner Trustee or the Delaware Trustee.

 

Section 7.07. Owner Trustee or Delaware Trustee May Own Trust Certificates and
Notes. Each of the Owner Trustee and the Delaware Trustee in its individual or
any other capacity may become the owner or pledgee of Trust Certificates or
Notes and may deal with the Depositor, the Administrator, the Indenture Trustee
and the Servicer in banking transactions with the same rights as it would have
if it were not Owner Trustee or the Delaware Trustee, respectively.

 

Section 7.08. Duties of the Delaware Trustee. The Delaware Trustee is appointed
to serve as the trustee of the Trust in the State of Delaware for the sole
purpose of satisfying the requirement of Section 3807(a) of the Statutory Trust
Statute that the Trust have at least one trustee with a principal place of
business in Delaware. It is understood and agreed by the parties hereto that the
Delaware Trustee shall have none of the duties or liabilities of the Owner
Trustee. The duties of the Delaware Trustee shall be limited to (a) accepting
legal process served on the Trust in the State of Delaware and (b) the execution
of any certificates required to be filed with the Secretary of State of the
State of Delaware which the Delaware Trustee is required to execute under
Section 3811 of the Statutory Trust Statute. To the extent that, at law or in
equity, the Delaware Trustee has duties (including fiduciary duties) and
liabilities relating thereto to the Trust, the beneficial owners thereof or any
other person, it is hereby understood and agreed by the other parties hereto
that such duties and liabilities are replaced by the duties and liabilities of
the Delaware Trustee expressly set forth in this Section 7.08. The Delaware
Trustee shall have all the rights, privileges and immunities of the Owner
Trustee.

 

ARTICLE Eight

compensation of owner trustee and the delaware trustee

 

Section 8.01. Owner Trustee’s and Delaware Trustee’s Fees and Expenses. Each of
the Owner Trustee and the Delaware Trustee shall receive as compensation for its
services hereunder such fees as have been separately agreed upon before the date
hereof between the Depositor and the Owner Trustee and the Depositor and the
Delaware Trustee, respectively, and upon the formation of the Issuer, each of
the Owner Trustee and the Delaware Trustee shall be entitled to be reimbursed by
the Issuer for its other reasonable expenses hereunder, including the reasonable
compensation, expenses and disbursements of such agents, representatives,
experts and counsel as each of the Owner Trustee and the Delaware Trustee may
employ in connection with the exercise and performance of its rights and its
duties hereunder.

 

 22 

 

 

Section 8.02. Indemnification. The Issuer shall, or shall cause the
Administrator to, indemnify each of the Owner Trustee, the Delaware Trustee, the
Paying Agent, the Certificate Registrar, any Authenticating Agent and any
co-trustee and their respective officers, directors, employees and agents (each,
an “Indemnified Party”) against any and all loss, liability or expense
(including reasonable attorney’s fees and expenses) incurred by such Indemnified
Party in connection with the administration of the Issuer and the performance of
its duties hereunder not resulting from its own willful misconduct, gross
negligence or bad faith. Any Indemnified Party seeking indemnity in respect of
any such claim shall notify the Issuer and the Administrator promptly of such
claim. The indemnities contained in this Section shall survive the resignation
or termination of the Owner Trustee, the Delaware Trustee or the termination of
this Agreement. In the event of any claim, action or proceeding for which
indemnity will be sought pursuant to this Section, the Owner Trustee’s or the
Delaware Trustee’s choice of legal counsel shall be subject to the approval of
the Depositor (or if the Depositor is no longer an owner, the designee of the
Depositor), which approval shall not be unreasonably withheld. Neither the
Issuer nor the Administrator need reimburse any expense or indemnify against any
loss, liability or expense incurred by any Indemnified Party (1) through such
party’s own willful misconduct, gross negligence or bad faith or (2) in the case
of the inaccuracy of any representation or warranty contained in Sections 7.03
expressly made by the Owner Trustee or the Delaware Trustee, as applicable. The
Indemnified Parties’ right to indemnification shall include any reasonable legal
fees, costs and expenses incurred in connection with any enforcement (including
any action, claim, suit, arbitration or mediation brought) by an Indemnified
Party of any indemnification or other obligation of the Issuer, the Servicer,
the Administrators, the Noteholders or the Note Owners.

 

Section 8.03. Payments to the Owner Trustee and to the Delaware Trustee. Any
amounts paid to the Owner Trustee and to the Delaware Trustee pursuant to this
Article shall be deemed not to be a part of the Owner Trust Estate immediately
after such payment. Any amounts owing to the Owner Trustee under this Agreement
or the other Basic Documents shall constitute a claim against the Owner Trust
Estate.

 

 23 

 

 

ARTICLE Nine

TERMINATION OF TRUST AGREEMENT

 

Section 9.01. Termination of Trust Agreement.

 

(a)          The Issuer shall dissolve immediately prior to the earlier to occur
of (i) the purchase on any Payment Date by the Servicer, or any successor
Servicer, at its option, pursuant to Section 8.01(a) of the Sale and Servicing
Agreement, of the Owner Trust Estate other than the Accounts and the Certificate
Distribution Account, (ii) the final distribution by the Owner Trustee of all
monies or other property or proceeds of the Owner Trust Estate in accordance
with the terms of the Indenture, the Sale and Servicing Agreement and Article
Five, or (iii) the Payment Date next succeeding the month which is one year
after the maturity or other liquidation of the last Receivable and the
disposition of any amount received upon liquidation of any property remaining in
the Owner Trust Estate. The bankruptcy, liquidation, dissolution, death or
incapacity of any Certificateholder shall not (i) operate to terminate this
Agreement or the Issuer, (ii) entitle such Certificateholder’s legal
representatives or heirs to claim an accounting or to take any action or
proceeding in any court for a partition or winding up of all or any part of the
Issuer or Owner Trust Estate or (iii) otherwise affect the rights, obligations
and liabilities of the parties hereto. The Issuer shall be entitled to deduct
from the final distribution to Certificateholders any amounts required to pay
any other claims against and obligations of the Issuer in accordance with
Section 3808(e) of the Statutory Trust Statute.

 

(b)          Except as provided in Section 9.01(a), neither of the Depositor nor
any Certificateholder shall be entitled to revoke or terminate the Issuer.

 

(c)          The outstanding Trust Certificates are subject to redemption in
whole, but not in part, pursuant to Section 8.01 of the Sale and Servicing
Agreement; provided that the Issuer has available funds sufficient to pay the
aggregate Certificate Balance of all the Trust Certificates, together with
accrued interest at the Certificate Rate to but excluding the Payment Date.
Notice of any termination of the Issuer, specifying the Payment Date upon which
Certificateholders shall surrender their Trust Certificates to the Paying Agent
for payment of the final distribution and cancellation, shall be given by the
Owner Trustee by letter to Certificateholders mailed within five (5) Business
Days of receipt of notice of such termination from the Servicer given pursuant
to Section 8.01(b) of the Sale and Servicing Agreement, stating (i) the Payment
Date upon or with respect to which final payment of the Trust Certificates shall
be made upon presentation and surrender of the Trust Certificates at the office
of the Paying Agent therein designated, (ii) the amount of any such final
payment and (iii) that the Record Date otherwise applicable to such Payment Date
is not applicable, payments being made only upon presentation and surrender of
the Trust Certificates at the office of the Paying Agent therein specified. The
Owner Trustee shall give such notice to the Certificate Registrar (if other than
the Owner Trustee) and the Paying Agent (if other than the Owner Trustee) at the
time such notice is given to Certificateholders. Upon presentation and surrender
of the Trust Certificates, the Paying Agent shall cause to be distributed to
Certificateholders amounts distributable on such Payment Date pursuant to
Section 5.02. The Owner Trustee shall promptly notify the Administrator (who
shall make such notice available to each Rating Agency pursuant to Section
1.02(c) of the Administration Agreement) upon the final payment of the Trust
Certificates.

 

(d)          In the event that all of the Certificateholders shall not surrender
their Trust Certificates for cancellation within six months after the date
specified in the above mentioned written notice, the Owner Trustee shall give a
second written notice to the remaining Certificateholders to surrender their
Trust Certificates for cancellation and receive the final distribution with
respect thereto. If within one year after the second notice all the Trust
Certificates shall not have been surrendered for cancellation, the Owner Trustee
may take appropriate steps, or may appoint an agent to take appropriate steps,
to contact the remaining Certificateholders concerning surrender of their Trust
Certificates, and the cost thereof shall be paid out of the funds and other
assets that shall remain subject to this Agreement. Subject to applicable
escheat laws, any funds remaining in the Issuer after exhaustion of such
remedies shall be distributed by the Owner Trustee to the Depositor, in its
capacities as Depositor and as Certificateholder.

 

 24 

 

 

(e)          Upon the winding up of the Issuer, the Owner Trustee shall, upon
the direction and at the expense of the Depositor, cause the Certificate of
Trust to be cancelled by filing a certificate of cancellation with the Secretary
of State in accordance with Section 3810 of the Statutory Trust Statute. Upon
the filing of the certificate of cancellation, the Issuer and this Agreement
(other than Article 8) shall terminate and be of no further force or effect.

 

ARTICLE Ten

SUCCESSOR AND ADDITIONAL OWNER TRUSTEES

 

Section 10.01. Eligibility Requirements for Owner Trustee and Delaware Trustee.
The Owner Trustee shall at all times (i) maintain its principal place of
business in the State of New York or such other location within the United
States to which the Depositor shall consent in writing, (ii) be authorized to
exercise corporate trust powers, (iii) have a combined capital and surplus of at
least $50,000,000, (iv) be subject to supervision or examination by federal or
state authorities and (v) have the Required Rating. If such person shall publish
reports of condition at least annually pursuant to law or to the requirements of
the aforesaid supervising or examining authority, then for the purpose of this
Section, the combined capital and surplus of such person shall be deemed to be
its combined capital and surplus as set forth in its most recent report of
condition so published. The Delaware Trustee shall at all times be a Person
satisfying the provisions of Section 3807(a) of the Statutory Trust Statute. In
case at any time the Owner Trustee or the Delaware Trustee, as applicable, shall
cease to be eligible in accordance with the provisions of this Section, the
Owner Trustee or the Delaware Trustee, as applicable, shall resign immediately
in the manner and with the effect specified in Section 10.02.

 

Section 10.02. Resignation or Removal of Owner Trustee or Delaware Trustee. The
Owner Trustee or Delaware Trustee may at any time resign and be discharged from
the trusts hereby created by giving written notice thereof to the Administrator.
Upon receiving such notice of resignation, the Administrator shall promptly
appoint a successor Owner Trustee or Delaware Trustee, as applicable, by written
instrument, in duplicate, one copy of which instrument shall be delivered to the
resigning Owner Trustee or Delaware Trustee, as applicable, and one copy to the
successor Owner Trustee or Delaware Trustee, as applicable. If no successor
Owner Trustee or Delaware Trustee, as applicable, shall have been so appointed
and have accepted appointment within thirty (30) days after the giving of such
notice of resignation, the resigning Owner Trustee or Delaware Trustee, as
applicable, may petition at the Issuer’s expense any court of competent
jurisdiction for the appointment of a successor Owner Trustee or Delaware
Trustee, as applicable.

 

If at any time the Owner Trustee or Delaware Trustee, as applicable, shall cease
to be eligible in accordance with Section 10.01 and shall fail to resign after
31 days prior written request therefor by the Administrator, or if at any time
the Owner Trustee or Delaware Trustee, as applicable, shall be legally unable to
act, or shall be adjudged bankrupt or insolvent, or a receiver of the Owner
Trustee or Delaware Trustee, as applicable, of either of its property shall be
appointed, or any public officer shall take charge or control of the Owner
Trustee or Delaware Trustee or of either of their property or affairs for the
purpose of rehabilitation, conservation or liquidation, then the Administrator
may remove the Owner Trustee or Delaware Trustee, as applicable. If the
Administrator shall remove the Owner Trustee or Delaware Trustee, as applicable,
under the authority of the immediately preceding sentence, the Administrator
shall promptly appoint a successor Owner Trustee or Delaware Trustee, as
applicable, by written instrument, in duplicate, one copy of which instrument
shall be delivered to the outgoing Owner Trustee or Delaware Trustee, as
applicable, so removed and one copy to the successor Owner Trustee or Delaware
Trustee, as applicable, and shall pay all fees and expenses owed to the outgoing
Owner Trustee or Delaware Trustee, as applicable.

 

 25 

 

 

Any resignation or removal of the Owner Trustee or Delaware Trustee, as
applicable, and appointment of a successor Owner Trustee or Delaware Trustee, as
applicable, pursuant to any of the provisions of this Section shall not become
effective until acceptance of appointment by the successor Owner Trustee or
Delaware Trustee, as applicable, pursuant to Section 10.03 and payment of all
fees and expenses owed to the outgoing Owner Trustee or Delaware Trustee, as
applicable. The Administrator shall provide notice of such resignation or
removal of the Owner Trustee or Delaware Trustee, as applicable, to each Rating
Agency pursuant to Section 1.02(c) of the Administration Agreement.

 

Section 10.03. Successor Owner Trustee or Delaware Trustee. Any successor Owner
Trustee or Delaware Trustee, as applicable, appointed pursuant to Section 10.02
shall execute, acknowledge and deliver to the Administrator and to its
predecessor Owner Trustee or Delaware Trustee, as applicable, an instrument
accepting such appointment under this Agreement, and thereupon the resignation
or removal of the predecessor Owner Trustee or Delaware Trustee, as applicable,
shall become effective, and such successor Owner Trustee or Delaware Trustee, as
applicable, without any further act, deed or conveyance, shall become fully
vested with all the rights, powers, duties and obligations of its predecessor
under this Agreement, with like effect as if originally named as Owner Trustee
or Delaware Trustee, as applicable. The predecessor Owner Trustee or Delaware
Trustee, as applicable, shall upon payment of its fees and expenses deliver to
the successor Owner Trustee or Delaware Trustee, as applicable, all documents
and statements and monies held by it under this Agreement and the Administrator
and the predecessor Owner Trustee or Delaware Trustee, as applicable, shall
execute and deliver such instruments and do such other things as may reasonably
be required for fully and certainly vesting and confirming in the successor
Owner Trustee or Delaware Trustee, as applicable, all such rights, powers,
duties and obligations.

 

No successor Owner Trustee or Delaware Trustee, as applicable, shall accept
appointment as provided in this Section unless at the time of such acceptance
such successor Owner Trustee or Delaware Trustee, as applicable, shall be
eligible pursuant to Section 10.01.

 

Upon acceptance of appointment by a successor Owner Trustee or Delaware Trustee,
as applicable, pursuant to this Section, the Administrator shall mail notice
thereof to all Certificateholders, the Indenture Trustee and the Noteholders;
and, in the case of each Rating Agency, shall make such notice available
pursuant to Section 1.02(c) of the Administration Agreement. If the
Administrator shall fail to mail such notice within ten (10) days after
acceptance of such appointment by the successor Owner Trustee or Delaware
Trustee, as applicable, the successor Owner Trustee or Delaware Trustee, as
applicable, shall cause such notice to be mailed at the expense of the
Administrator.

 

 26 

 

 

Section 10.04. Merger or Consolidation of Owner Trustee or Delaware Trustee. Any
Person into which the Owner Trustee or Delaware Trustee, as applicable, may be
merged or converted or with which it may be consolidated, or any Person
resulting from any merger, conversion or consolidation to which the Owner
Trustee or Delaware Trustee, as applicable, shall be a party, or any Person
succeeding to all or substantially all of the corporate trust business of the
Owner Trustee or Delaware Trustee, as applicable, shall be the successor of the
Owner Trustee or Delaware Trustee, as applicable, hereunder, without the
execution or filing of any instrument or any further act on the part of any of
the parties hereto, anything herein to the contrary notwithstanding; provided,
that such Person shall be eligible pursuant to Section 10.01 and, provided,
further, that the Owner Trustee or Delaware Trustee, as applicable, shall mail
notice of such merger or consolidation to the Administrator (who shall make such
notice available to each Rating Agency pursuant to Section 1.02(c) of the
Administration Agreement).

 

Section 10.05. Appointment of Co-Trustee or Separate Trustee. Notwithstanding
any other provisions of this Agreement, at any time, for the purpose of meeting
any legal requirements of any jurisdiction in which any part of the Owner Trust
Estate or any Financed Vehicle may at the time be located, the Administrator and
the Owner Trustee acting jointly shall have the power and shall execute and
deliver all instruments to appoint one or more Persons approved by the
Administrator and Owner Trustee to act as co-trustee, jointly with the Owner
Trustee, or as separate trustee or separate trustees, of all or any part of the
Owner Trust Estate, and to vest in such Person, in such capacity, such title to
the Trust or any part thereof and, subject to the other provisions of this
Section, such powers, duties, obligations, rights and trusts as the
Administrator and the Owner Trustee may consider necessary or desirable. If the
Administrator shall not have joined in such appointment within fifteen (15) days
after the receipt by it of a request to do so, the Owner Trustee alone shall
have the power to make such appointment. The Owner Trustee agrees that upon
receipt of a written request from the Administrator to appoint a co-trustee, it
will, at the expense of the Issuer, either (i) promptly provide evidence
reasonably satisfactory to the Administrator that such co-trustee is not
required or (ii) cooperate fully to ensure a co-trustee is appointed with any
required timeframe. No co-trustee or separate trustee under this Agreement shall
be required to meet the terms of eligibility as a successor Owner Trustee
pursuant to Section 10.01, except that such co-trustee or successor trustee
shall have the Required Rating, and no notice of the appointment of any
co-trustee or separate trustee shall be required pursuant to Section 10.03.

 

Each separate trustee and co-trustee shall, to the extent permitted by law, be
appointed and act subject to the following provisions and conditions:

 

(a)          all rights, powers, duties and obligations conferred or imposed
upon the Owner Trustee shall be conferred upon and exercised or performed by the
Owner Trustee and such separate trustee or co-trustee jointly (it being
understood that such separate trustee or co-trustee is not authorized to act
separately without the Owner Trustee joining in such act), except to the extent
that under any law of any jurisdiction in which any particular act or acts are
to be performed, the Owner Trustee shall be incompetent or unqualified to
perform such act or acts, in which event such rights, powers, duties and
obligations (including the holding of title to the Owner Trust Estate or any
portion thereof in any such jurisdiction) shall be exercised and performed
singly by such separate trustee or co-trustee, but solely at the direction of
the Owner Trustee;

 

 27 

 

 

(b)          no trustee under this Agreement shall be personally liable by
reason of any act or omission of any other trustee under this Agreement; and

 

(c)          the Administrator and the Owner Trustee acting jointly may at any
time accept the resignation of or remove any separate trustee or co-trustee.

 

Any notice, request or other writing given to the Owner Trustee shall be deemed
to have been given to each of the then separate trustees and co-trustees, as
effectively as if given to each of them. Every instrument appointing any
separate trustee or co-trustee shall refer to this Agreement and the conditions
of this Article. Each separate trustee and co-trustee, upon its acceptance of
the trusts conferred, shall be vested with the estates or property specified in
its instrument of appointment, either jointly with the Owner Trustee or
separately, as may be provided therein, subject to all the provisions of this
Agreement, specifically including every provision of this Agreement relating to
the conduct of, affecting the liability of, or affording protection to, the
Owner Trustee. Each such instrument shall be filed with the Owner Trustee and a
copy thereof given to the Administrator.

 

Any separate trustee or co-trustee may at any time appoint the Owner Trustee as
its agent or attorney-in-fact with full power and authority, to the extent not
prohibited by law, to do any lawful act under or in respect of this Agreement on
its behalf and in its name. If any separate trustee or co-trustee shall die,
become incapable of acting, resign or be removed, all of its estates,
properties, rights, remedies and trusts shall vest in and be exercised by the
Owner Trustee, to the extent permitted by law, without the appointment of a new
or successor co-trustee or separate trustee.

 

ARTICLE Eleven

MISCELLANEOUS

 

Section 11.01. Amendments.

 

(a)          Any term or provision of this Agreement may be amended by the
parties hereto but without the consent of any Securityholders, the Issuer or any
other Person if the Depositor delivers an Opinion of Counsel to the Indenture
Trustee and the Owner Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Securityholders whose
written consent has not been obtained.

 

(b)          This Agreement may also be amended from time to time by the parties
hereto, with prior notice to the Indenture Trustee, the written consent of the
Certificateholders evidencing not less than a majority of the Percentage
Interests evidenced by the Trust Certificates and, if such amendment materially
and adversely affects the interests of the Noteholders, with the consent of
Noteholders (as such term is defined in the Indenture) evidencing not less than
a majority of the Outstanding Amount of the Notes, for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions of
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders; provided, however, that no such amendment shall (i)
increase or reduce in any manner the amount of, or accelerate or delay the
timing of, collections of payments on Receivables or distributions that shall be
required to be made for the benefit of the Noteholders or the
Certificateholders, (ii) increase or reduce any Interest Rate or Certificate
Rate or (iii) reduce the aforesaid percentage of the Outstanding Amount of the
Notes or of the Percentage Interests evidenced by the Trust Certificates
required to consent to any such amendment, without the consent of the
Noteholders and Certificateholders of all the outstanding Notes and Trust
Certificates affected thereby.

 

 28 

 

 

(c)          Any term or provision of this Agreement may also be amended from
time to time by the Depositor, for the purpose of conforming the terms of this
Agreement to the description thereof in the Prospectus, without the consent of
the Trustees, any Securityholders, the Issuer or any other Person.

 

(d)          Promptly after the execution of any such amendment, the Depositor
shall furnish written notification of the substance of such amendment to the
Indenture Trustee and the Administrator (who shall make such notice available to
each Rating Agency pursuant to Section 1.02(c) of the Administration Agreement).
It shall not be necessary for the consent of Securityholders or Trustees
pursuant to this Section to approve the particular form of any proposed
amendment or consent, but it shall be sufficient if such consent shall approve
the substance thereof. The manner of obtaining such consents (and any other
consents of Certificateholders provided for in this Agreement or in any other
Basic Document) and of evidencing the authorization of the execution thereof by
Certificateholders shall be subject to such reasonable requirements as the Owner
Trustee may prescribe.

 

(e)          No amendment that adversely affects the Trustees shall be effective
without the prior written consent of the party adversely affected. The Trustees
may, but shall not be obligated to, enter into any such amendment which affects
the Owner Trustee’s, the Delaware Trustee’s or the Indenture Trustee’s, as
applicable, own rights, duties or immunities under this Agreement or otherwise.

 

(f)          Promptly after the execution of any such amendment, the Owner
Trustee shall furnish written notification of the substance of such amendment or
consent to each Certificateholder. Promptly after the execution of any amendment
to the Certificate of Trust, the Owner Trustee shall cause the filing of such
amendment with the Secretary of State.

 

(g)          In connection with the execution of any amendment to this Agreement
or any other basic Document to which the Issuer is a party and for which
amendment the Owner Trustee’s or the Delaware Trustee’s consent is sought, the
Owner Trustee and the Delaware Trustee shall be entitled to receive and rely
upon an Opinion of Counsel to the effect that the execution of such amendment is
authorized or permitted by this Agreement or such other Basic Document, as the
case may be, and that all conditions precedent in this Agreement or such other
Basic Document, as the case may be, for the execution and delivery thereof by
the Issuer or the Owner Trustee, as the case may be, have been satisfied.

 

 29 

 

 

Section 11.02. No Legal Title to the Owner Trust Estate for the
Certificateholder. The Certificateholder shall not have legal title to any part
of the Owner Trust Estate. The Certificateholders shall be entitled to receive
distributions with respect to their undivided ownership interest therein only in
accordance with Articles Five and Nine. No transfer, by operation of law or
otherwise, of any right, title or interest of the Certificateholders to and in
their ownership interest in the Owner Trust Estate shall operate to terminate
this Agreement or the trusts hereunder or entitle any transferee to an
accounting or to the transfer to it of legal title to any part of the Owner
Trust Estate.

 

Section 11.03. Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Owner Trustee, the Delaware Trustee, the
Indemnified Parties, the Depositor, the Certificateholders, the Administrator
and, to the extent expressly provided herein, the Indenture Trustee and the
Noteholders, and nothing in this Agreement, whether express or implied, shall be
construed to give to any other Person any legal or equitable right, remedy or
claim in the Owner Trust Estate or under or in respect of this Agreement or any
covenants, conditions or provisions contained herein.

 

Section 11.04. Notices.

 

(a)          Unless otherwise expressly specified or permitted by the terms
hereof, all demands, notices and communications under this Agreement shall be in
writing, personally delivered, mailed by electronic mail (if an address
therefore has been provided by the respective party in writing), mailed by
certified mail, return receipt requested, delivered by overnight delivery
service, or sent as a scanned image or sent via facsimile transmission and shall
be deemed to have been duly given upon receipt at the address for such party set
forth on Schedule A to the Sale and Servicing Agreement or at such other address
as shall be designated by such party in a written notice to each other party.

 

(b)          Any notice required or permitted to be given to a Certificateholder
shall be given by overnight delivery or first-class mail, postage prepaid, at
the address of such Certificateholder as shown in the Certificate Register. Any
notice so mailed within the time prescribed in this Agreement shall be
conclusively presumed to have been duly given, whether or not the
Certificateholder receives such notice.

 

(c)          The Owner Trustee hereby agrees to accept and act upon instructions
or directions pursuant to this Agreement sent by unsecured e-mail, pdf,
facsimile transmission or other similar unsecured electronic methods, provided,
however, that the Owner Trustee shall have received an incumbency certificate
listing persons designated to give such instructions or directions and
containing specimen signatures of such designated persons, which such incumbency
certificate shall be amended and replaced whenever a person is to be added or
deleted from the listing. If such party sending such instruction or direction
elects to give the Owner Trustee e-mail or facsimile instructions (or
instructions by a similar electronic method) and the Owner Trustee in its
discretion elects to act upon such instructions, the Owner Trustee’s
understanding of such instructions shall be deemed controlling. The Owner
Trustee shall not be liable for any losses, costs or expenses arising directly
or indirectly from the Owner Trustee’s reliance upon and compliance with such
instructions notwithstanding such instructions conflict or are inconsistent with
a subsequent written instruction. The party sending such instruction or
direction agrees to assume all risks arising out of the use of such electronic
methods to submit instructions and directions to the Owner Trustee, including
without limitation the risk of the Owner Trustee acting on unauthorized
instructions, and the risk of interception and misuse by third parties.

 

 30 

 

 

Section 11.05. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such covenants, agreements, provisions or terms shall be deemed
severable from the remaining covenants, agreements, provisions or terms of this
Agreement and shall in no way affect the validity or enforceability of the other
covenants, agreements, provisions or terms of this Agreement or of the Trust
Certificates or the rights of the Certificateholders.

 

Section 11.06. Separate Counterparts. This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute but one and the same instrument.

 

Section 11.07. Successors and Assigns. All covenants and agreements contained
herein shall be binding upon, and inure to the benefit of, each of the Depositor
and its permitted assigns, the Owner Trustee and its successors, the Delaware
Trustee and its successors, and each Certificateholder and its successors and
permitted assigns, all as herein provided. Any request, notice, direction,
consent, waiver or other instrument or action by a Certificateholder shall bind
the successors and assigns of such Certificateholder.

 

Section 11.08. No Petition. The Owner Trustee and the Delaware Trustee, by
entering into this Agreement, each Certificateholder, by accepting a Trust
Certificate, and the Indenture Trustee and each Noteholder, by accepting the
benefits of this Agreement, each hereby covenants and agrees that it will not at
any time institute against the Depositor or the Issuer, or join in any
institution against the Depositor or the Issuer of, any bankruptcy proceedings
under any United States federal or state bankruptcy or similar law in connection
with any obligations relating to the Trust Certificates, the Notes, this
Agreement or any other Basic Document.

 

Section 11.09. No Recourse. Each Certificateholder by accepting a Trust
Certificate acknowledges that such Certificateholder’s Trust Certificates
represent beneficial interests in the Issuer only and do not represent interests
in or obligations of the Depositor, the Seller, the Servicer, the Administrator,
the Owner Trustee, the Delaware Trustee, the Indenture Trustee or any of their
respective Affiliates and no recourse may be had against such parties or their
assets, except as may be expressly set forth or contemplated in the Trust
Certificates, this Agreement or any other Basic Document.

 

Section 11.10. Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

Section 11.11. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL
BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

 31 

 

 

Each of the parties hereto hereby submits to the jurisdiction of the United
States District Court for the Southern District of New York and of any New York
State court sitting in New York City for purposes of all legal proceedings
arising out of or relating to this Agreement or the transactions contemplated
hereby. Each of the parties hereto hereby further irrevocably waives any claim
that any such courts lack jurisdiction over such party, and agrees not to plead
or claim, in any legal action or proceeding with respect to this Agreement in
any of the aforesaid courts, that any such court lacks jurisdiction over such
party. Each of the parties hereto irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of the venue of any such proceeding brought in such a court and any claim that
any such proceeding brought in such a court has been brought in an inconvenient
forum.

 

Section 11.12. Trust Certificates Nonassessable and Fully Paid.
Certificateholders shall not be personally liable for obligations of the Issuer.
The interests represented by the Trust Certificates shall be nonassessable for
any losses or expenses of the Issuer or for any reason whatsoever, and, upon the
authentication thereof by the Owner Trustee pursuant to Section 3.03, 3.04 or
3.05, the Trust Certificates are and shall be deemed fully paid.

 

Section 11.13. Depositor Payment Obligation. The Depositor shall be responsible
for payment of the Administrator’s compensation under the Administration
Agreement and shall reimburse the Administrator for all expenses and liabilities
of the Administrator incurred thereunder. In addition, the Depositor shall be
responsible for the payment of all fees and expenses of the Issuer and the
Trustees paid by any of them in connection with any of their obligations under
the Basic Documents to obtain or maintain any required license.

 

Section 11.14. Tax Treatment. Notwithstanding the foregoing or anything herein
to the contrary, all persons (and their respective employees, representatives or
other agents) may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the transaction described herein
and all materials of any kind (including opinions or other tax analyses) that
are provided to the recipient relating to such tax treatment and tax structure.

 

Section 11.15. Waiver of Jury Trial. Each of the parties hereto irrevocably
waives, to the fullest extent permitted by applicable law, any and all right to
trial by jury in any legal proceeding arising out of or relating to the
transaction contemplated hereby.

 

Section 11.16. Communications with Rating Agencies. If the Owner Trustee or the
Delaware Trustee shall receive any written or oral communications from any
Rating Agency (or any of their respective officers, directors or employees) with
respect to the transactions contemplated hereby or under the Basic Documents or
in any way relating to the Notes, the Owner Trustee or the Delaware Trustee, as
applicable, agrees to coordinate with the Administrator with respect to any
communication received from a Rating Agency and further agrees that in no event
shall the Owner Trustee or the Delaware Trustee, as applicable, engage in any
oral communication with respect to the substance of the transactions
contemplated hereby or under the Basic Documents or in any way relating to the
Notes, with any Rating Agency (or any of their respective officers, directors or
employees) without the participation of the Administrator.

 

Neither the Owner Trustee nor the Delaware Trustee will be responsible for
delays attributable to the Administrator’s failure to deliver any information
related to any communication with a Rating Agency (with respect to this section,
the “Information”), defects in the Information supplied to the Rating Agency or
Administrator or other circumstances beyond the control of the Owner Trustee or
the Delaware Trustee, as applicable. In addition, neither the Owner Trustee nor
the Delaware Trustee shall be under any obligation to make any determination as
to the veracity or applicability of any Information provided to it, or whether
any such Information is required to be maintained on a website or other public
medium.

 

 32 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Trust Agreement to be duly executed by their respective officers as of the day
and year first above written.

 

  AMERICAN HONDA RECEIVABLES LLC,   as Depositor

 

  By:       Name:   Paul C. Honda     Title:     Treasurer

 

  THE BANK OF NEW YORK MELLON,   as Owner Trustee

 

  By:       Name:     Title:

 

  BNY MELLON TRUST OF DELAWARE,   as Delaware Trustee

 

  By:       Name:     Title:

 

 S-1

HAROT 2019-1

A&R Trust Agreement

 

 

EXHIBIT A

 

FORM OF TRUST CERTIFICATE

 

THIS CERTIFICATE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH
REGISTRATION OR AN EXEMPTION THEREFROM. IN ADDITION, THE TRANSFER OF THIS
CERTIFICATE IS SUBJECT TO CERTAIN RESTRICTIONS AND CONDITIONS SET FORTH IN
SECTION 3.04 OF THE TRUST AGREEMENT UNDER WHICH THIS CERTIFICATE ISSUED (A COPY
OF WHICH TRUST AGREEMENT IS AVAILABLE FROM THE OWNER TRUSTEE UPON REQUEST),
INCLUDING RECEIPT BY THE OWNER TRUSTEE OF AN INVESTMENT LETTER IN WHICH THE
TRANSFEREE MAKES CERTAIN REPRESENTATIONS.

 

NUMBER: R-1     Initial Certificate Balance: $35,000,654.62   HONDA AUTO
RECEIVABLES 2019-1 OWNER TRUST   0.00% ASSET BACKED CERTIFICATE

 

evidencing a fractional undivided interest in the Issuer, as defined below, the
property of which includes a pool of retail installment sale or conditional sale
contracts secured by new and used Honda and Acura motor vehicles (including
automobiles and light-duty trucks).

 

(This Trust Certificate does not represent an interest in or obligation of
American Honda Receivables LLC, American Honda Finance Corporation or any of
their respective affiliates.)

 

THIS CERTIFIES THAT American Honda Receivables LLC is the registered owner of a
100 percent nonassessable, fully-paid, undivided interest in the Honda Auto
Receivables 2019-1 Owner Trust (the “Issuer”), formed by American Honda
Receivables LLC, a Delaware limited liability company (the “Depositor”).

 

The Issuer was created pursuant to a Trust Agreement dated as of January 11,
2019 as amended and restated by an Amended and Restated Trust Agreement dated
February 27, 2019 (as amended or supplemented from time to time, the “Trust
Agreement”), among the Depositor, The Bank of New York Mellon, as owner trustee
(the “Owner Trustee”), and BNY Mellon Trust of Delaware, as Delaware trustee
(the “Delaware Trustee”) a summary of certain of the pertinent provisions of
which is set forth below. Capitalized terms used herein that are not otherwise
defined shall have the meanings ascribed thereto in the Trust Agreement.

 

 A-1 

 

 

This Trust Certificate is one of the duly authorized certificates designated as
“Asset Backed Certificates” (the “Trust Certificates”). Issued under an
Indenture dated February 27, 2019 (the “Indenture”), between the Issuer and U.S.
Bank National Association, as indenture trustee, are four classes of Notes
designated as “Class A-1 2.58393% Asset Backed Notes,” “Class A-2 2.75% Asset
Backed Notes”, “Class A-3 2.83% Asset Backed Notes” and “Class A-4 2.90% Asset
Backed Notes” (collectively, the “Notes”). This Trust Certificate is issued
under and is subject to terms, provisions and conditions of the Trust Agreement,
to which Trust Agreement the Certificateholder of this Trust Certificate, by
virtue of its acceptance thereof, assents and by which such Certificateholder is
bound. The property of the Issuer includes, among other things, a pool of retail
installment sale or conditional sale contracts for new and used Honda and Acura
motor vehicles (including automobiles and light-duty trucks) (collectively, the
“Receivables”), all monies received on or in respect of the Receivables on or
after February 1, 2019, security interests in the vehicles financed thereby,
certain bank accounts and the proceeds thereof, proceeds from claims on certain
insurance policies and certain other rights under the Trust Agreement and the
Sale and Servicing Agreement and all proceeds of the foregoing.

 

It is the intent of the Depositor, the Servicer and the Certificateholder that,
solely for purposes of U.S. federal income, state and local income tax and any
other income taxes, the Issuer will be treated as a disregarded entity not
separate from the sole Certificateholder. The purchaser hereof, by acceptance of
the Trust Certificates, agrees to take no action inconsistent with the above
treatment for so long as it is the sole Certificateholder.

 

Solely in the event the Trust Certificates are held by more than a single
Certificateholder, it is the intent of the Depositor, the Servicer and the
Certificateholders that, solely for purposes of U.S. federal income, state and
local income and single business tax and any other income taxes, the Issuer will
be treated as a partnership and the Certificateholders will be treated as
partners in the partnership. The purchaser hereof and the other
Certificateholders, by acceptance of a Trust Certificate, agree to treat, and to
take no action inconsistent with the treatment of, the Trust Certificates for
such tax purposes as partnership interests in the Issuer.

 

Each Certificateholder, by its acceptance of a Trust Certificate, covenants and
agrees that such Certificateholder will not at any time institute against the
Depositor, or join in any institution against the Depositor of, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any United States federal or state bankruptcy or similar law
in connection with any obligations relating to the Trust Certificates, the
Notes, the Trust Agreement or any other Basic Document.

 

Distributions on this Trust Certificate will be made as provided in the Trust
Agreement by the Owner Trustee by wire transfer or check mailed to the
Certificateholder of record in the Certificate Register without the presentation
or surrender of this Trust Certificate or the making of any notation hereon.
Except as otherwise provided in the Trust Agreement and notwithstanding the
above, the final distribution on this Trust Certificate will be made after due
notice by the Owner Trustee of the pendency of such distribution and only upon
presentation and surrender of this Trust Certificate at the office or agency
maintained for the purpose by the Owner Trustee.

 

Reference is hereby made to the further provisions of this Trust Certificate set
forth on the reverse hereof, which further provisions shall for all purposes
have the same effect as if set forth at this place.

 

 A-2 

 

 

Unless the certificate of authentication hereon shall have been executed by an
authorized officer of the Owner Trustee or the authenticating agent, by manual
signature, this Trust Certificate shall not entitle the Certificateholder hereof
to any benefit under the Trust Agreement or the Sale and Servicing Agreement or
be valid for any purpose.

 

THIS TRUST CERTIFICATE SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS.

 

IN WITNESS WHEREOF, the Owner Trustee, on behalf of the Issuer and not in its
individual capacity, has caused this Trust Certificate to be duly executed.

 

  HONDA AUTO RECEIVABLES 2019-1 OWNER TRUST

 

  By: THE BANK OF NEW YORK MELLON,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust         By:       Authorized Signatory

 

OWNER TRUSTEE’S OR AUTHENTICATING AGENT’S CERTIFICATE OF AUTHENTICATION

 

This is one of the Trust Certificates referred to in the within-mentioned Trust
Agreement.

 

THE BANK OF NEW YORK MELLON,
not in its individual capacity but solely as Authenticating Agent on behalf of
the Trust   THE BANK OF NEW YORK MELLON,
not in its individual capacity but solely as Owner Trustee on behalf of the
Trust       By:   OR By:     Authorized Signatory     Authorized Signatory

 

 A-3 

 

 

[REVERSE OF TRUST CERTIFICATE]

 

The Trust Certificates do not represent an obligation of, or an interest in, the
Depositor, the Servicer, the Owner Trustee or any of their respective affiliates
and no recourse may be had against such parties or their assets, except as
expressly set forth or contemplated herein or in the Trust Agreement or the
other Basic Documents. In addition, this Trust Certificate is not guaranteed by
any governmental agency or instrumentality and is limited in right of payment to
certain collections and recoveries with respect to the Receivables (and certain
other amounts), all as more specifically set forth herein and in the Sale and
Servicing Agreement. A copy of each of the Sale and Servicing Agreement and the
Trust Agreement may be examined by any Certificateholder upon written request
during normal business hours at the principal office of the Depositor and at
such other places, if any, designated by the Depositor.

 

The Trust Agreement permits, with certain exceptions therein provided, the
amendment thereof and the modification of the rights and obligations of the
Depositor and the rights of the Certificateholders under the Trust Agreement at
any time by the parties thereto with the consent of the Certificateholders and
Noteholders, each voting as a class, evidencing not less than a majority of the
Percentage Interests evidenced by the outstanding Trust Certificates, or a
majority of the outstanding principal balance of the Notes of each such class.
Any such consent by the Certificateholder of this Trust Certificate shall be
conclusive and binding on such Certificateholder and on all future
Certificateholders of this Trust Certificate and of any Trust Certificate issued
upon the transfer hereof or in exchange herefor or in lieu hereof, whether or
not notation of such consent is made upon this Trust Certificate. The Trust
Agreement also permits the amendment thereof, in certain limited circumstances,
without the consent of the Certificateholders of any of the Trust Certificates.

 

As provided in the Trust Agreement and subject to certain limitations therein
set forth, the transfer of this Trust Certificate is registrable in the
Certificate Register upon surrender of this Trust Certificate for registration
of transfer at the offices or agencies of the Certificate Registrar maintained
by the Owner Trustee, accompanied by a written instrument of transfer in form
satisfactory to the Owner Trustee and the Certificate Registrar duly executed by
the Certificateholder hereof or such Certificateholder’s attorney duly
authorized in writing, and thereupon one or more new Trust Certificates
evidencing the same original certificate balance in the Issuer will be issued to
the designated transferee.

 

Except as provided in the Trust Agreement, the Trust Certificates are issuable
only as registered Trust Certificates. As provided in the Trust Agreement and
subject to certain limitations therein set forth, Trust Certificates are
exchangeable for new Trust Certificates evidencing the same aggregate original
certificate balance, as requested by the Certificateholder surrendering the
same. No service charge will be made for any such registration of transfer or
exchange, but the Owner Trustee or the Certificate Registrar may require payment
of a sum sufficient to cover any tax or governmental charge payable in
connection therewith.

 

The Owner Trustee, the Certificate Registrar and any agent of the Owner Trustee
or the Certificate Registrar may treat the Person in whose name this Trust
Certificate is registered as the owner hereof for all purposes, and none of the
Owner Trustee, the Certificate Registrar or any such agent shall be affected by
any notice to the contrary.

 

 A-4 

 

 

The obligations and responsibilities created by the Trust Agreement and the
Issuer created thereby shall terminate upon the payment to Certificateholders of
all amounts required to be paid to them pursuant to the Trust Agreement and the
Sale and Servicing Agreement and the disposition of all property held as part of
the Owner Trust Estate. The Servicer of the Receivables may at its option
purchase the Owner Trust Estate at a price specified in the Sale and Servicing
Agreement, and such purchase of the Receivables and other property of the Issuer
will effect early retirement of the Trust Certificates; provided, however, such
right of purchase is exercisable only as of the last day of any Collection
Period as of which the Pool Balance is less than or equal to 10% of the Original
Pool Balance.

 

The Trust Certificates may not be acquired or held by a Benefit Plan Investor, a
Plan that is subject to Similar Law or a person who is not a United States
Person within the meaning of Section 7701(a)(30) of the Code. By accepting and
holding this Trust Certificate, the Certificateholder hereof shall be required
to have represented and warranted that it is not a Benefit Plan Investor or a
Plan that is subject to Similar Law.

 

 A-5 

 

 

ASSIGNMENT

 

FOR VALUE RECEIVED the undersigned hereby sells, assigns and transfers unto

 

PLEASE INSERT SOCIAL SECURITY OR

OTHER IDENTIFYING NUMBER OF ASSIGNEE

 

  (Please print or type name and address, including postal zip code, of
assignee)

 

the within Trust Certificate, and all rights thereunder, any hereby irrevocably
constitutes and appoints __________________, attorney, to transfer said Trust
Certificate on the books of the Certificate Registrar, with full power of
substitution in the premises.

 

      Signature Guaranteed:        

 

NOTICE: The signature to this assignment must correspond with the name of the
registered owner as it appears on the face of the within Trust Certificate in
every particular, without alteration, enlargement or any change whatsoever. Such
signature must be guaranteed by an “eligible guarantor institution” meeting the
requirements of the Certificate Registrar, which requirements include membership
or participation in STAMP or such other “signature guarantee program” as may be
determined by the Certificate Registrar in addition to, or in substitution for,
STAMP, all in accordance with the Securities Exchange Act of 1934, as amended.

 

 A-6 

 

 

EXHIBIT B

 

FORM OF SELLER CERTIFICATE

 

_______________, ____

 

HONDA AUTO RECEIVABLES 2019-1

OWNER TRUST

c/o THE BANK OF NEW YORK MELLON

240 Greenwich Street, Floor 7 West

New York, New York 10286

Attention: Asset Backed Securities Unit – HAROT 2019-1

 

THE BANK OF NEW YORK MELLON

240 Greenwich Street, Floor 7 West

New York, New York 10286

Attention: Asset Backed Securities Unit – HAROT 2019-1

 

Re: Honda Auto Receivables 2019-1 Owner Trust     Asset Backed Certificates  

 

Dear Sirs:

 

In connection with our disposition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (i) we understand that the
Certificates have not been registered under the Securities Act of 1933, as
amended (the “Act”), and are being transferred by us in a transaction that is
exempt from the registration requirements of the Act and (ii) we have not
offered or sold any Certificates to, or solicited offers to buy any Certificates
from, any person, or otherwise approached or negotiated with any person with
respect thereto, in a manner that would be deemed, or taken any other action
which would result in, a violation of Section 5 of the Act.

 

  Very truly yours,

 

  [NAME OF SELLER]

 

  By       Authorized Officer

 

 B-1 

 

 

EXHIBIT C

 

FORM OF INVESTMENT LETTER

 

_______________, ___

 

HONDA AUTO RECEIVABLES 2019-1

OWNER TRUST
c/o THE BANK OF NEW YORK MELLON
240 Greenwich Street, Floor 7 West
New York, New York 10286
Attention: Asset Backed Securities Unit – HAROT 2019-1

 

THE BANK OF NEW YORK MELLON
240 Greenwich Street, Floor 7 West
New York, New York 10286
Attention: Asset Backed Securities Unit – HAROT 2019-1

 



Re: Honda Auto Receivables 2019-1 Owner Trust     Asset Backed Certificates  

 

Dear Sirs:

 

In connection with our acquisition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (a) we understand that the
Certificates are not being registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities laws and are being transferred to
us in a transaction that is exempt from the registration requirements of the Act
and any such laws, (b) we are an “accredited investor,” as defined in Regulation
D under the Act, and have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of
investments in the Certificates, (c) we have had the opportunity to ask
questions of and receive answers from the Seller concerning the purchase of the
Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates, (d) we are
acquiring the Certificates for investment for our own account and not with a
view to any distribution of such Certificates (but without prejudice to our
right at all times to sell or otherwise dispose of the Certificates in
accordance with clause (f) below), (e) we have not offered or sold any
Certificates to, or solicited offers to buy any Certificates from, any person,
or otherwise approached or negotiated with any person with respect thereto, or
taken any other action that would result in a violation of Section 5 of the Act
or any state securities laws, (f) we are not a Benefit Plan Investor or a Plan
that is subject to Similar Law and (g) we will not sell, or otherwise dispose of
any Certificates unless (i) such sale, transfer or other disposition is made
pursuant to an effective registration statement under the Act and in compliance
with any state securities laws or is exempt from such registration requirements
and, if requested, we will at our expense provide an Opinion of Counsel
satisfactory to the addresses of this certificate that such sale, transfer or
other disposition may be made pursuant to an exemption from the Act, (ii) the
purchaser or transferee of such Certificate has executed and delivered to you a
certificate to substantially the same effect as this certificate and (iii) the
purchaser or transferee has otherwise complied with any conditions for transfer
set forth in the Amended and Restated Trust Agreement dated February 27, 2019
among American Honda Receivables LLC, as depositor, The Bank of New York Mellon,
as owner trustee, and BNY Mellon Trust of Delaware, as Delaware trustee.

 

  Very truly yours,

 

  [NAME OF TRANSFEREE]

 

  By       Authorized Officer

 

 C-1 

 

 

EXHIBIT D

 

FORM OF RULE 144A LETTER

 

_______________, 20__

 

HONDA AUTO RECEIVABLES 2019-1

OWNER TRUST
c/o THE BANK OF NEW YORK MELLON
240 Greenwich Street, Floor 7 West
New York, New York 10286
Attention: Asset Backed Securities Unit – HAROT 2019-1

 

THE BANK OF NEW YORK MELLON
240 Greenwich Street, Floor 7 West
New York, New York 10286
Attention: Asset Backed Securities Unit – HAROT 2019-1

 

Re: Honda Auto Receivables 2019-1 Owner Trust     Asset Backed Certificates  

 

Dear Sirs:

 

In connection with our acquisition of the above-referenced Asset Backed
Certificates (the “Certificates”) we certify that (a) we understand that the
Certificates are not being registered under the Securities Act of 1933, as
amended (the “Act”), or any state securities laws and are being transferred to
us in a transaction that is exempt from the registration requirements of the Act
and any such laws, (b) we have such knowledge and experience in financial and
business matters that we are capable of evaluating the merits and risks of
investments in the Certificates, (c) we have had the opportunity to ask
questions of and receive answers from the Seller concerning the purchase of the
Certificates and all matters relating thereto or any additional information
deemed necessary to our decision to purchase the Certificates, (d) we have not,
nor has anyone acting on our behalf, offered, transferred, pledged, sold or
otherwise disposed of the Certificates or an interest in the Certificates, or
solicited any offer to buy, transfer, pledge or otherwise dispose of the
Certificates or any interest in the Certificates from any person in any manner
or made any general solicitation by means of general advertising or in any other
manner, taken any other action that would constitute a distribution of the
Certificates under the Act or that would render the disposition of the
Certificates a violation of Section 5 of the Act or any state securities laws or
require registration pursuant thereto, and we will not act, or authorize any
person to act, in such manner with respect to the Certificates, (e) we are not a
Benefit Plan Investor or a Plan that is subject to Similar Law and (f) we are a
“qualified institutional buyer” as that term is defined in Rule 144A under the
Act. We are aware that the sale to us is being made in reliance on Rule 144A. We
are acquiring the certificates for our own account or for resale pursuant to
Rule 144A and understand that such certificates may be resold, pledged or
transferred only (i) to a person reasonably believed to be a qualified
institutional buyer that purchases for its own account or for the account of a
qualified institutional buyer to whom notice is given that the resale, pledge or
transfer is being made in reliance on Rule 144A or (ii) pursuant to another
exemption from registration under the Act.

 

  Very truly yours,

 

  [NAME OF TRANSFEREE]

 

  By       Authorized Officer

 

 D-1 

 

 

EXHIBIT E

 

Form of Monthly Rule 15Ga-1 Asset Repurchase Activity Report

Reporting Period: ____________

Name of Issuing Entity: HAROT 2019-1

Trustee: The Bank of New York Mellon

¨ Check here if the Trustee has no activity to report during Reporting Period
indicated above

 

Name of
Issuing
Entity  Check if
Registered   Name of
Originator   Total Assets in
ABS by Originator1   Assets That Were
Subject of
Demand   Assets That Were
Repurchased or
Replaced   Assets Pending
Repurchase or
Replacement
(within cure period)  Demand in Dispute  Demand Withdrawn  Demand Rejected      
     (#)   ($)   (% of
principal
balance)   (#)   ($)   

(% of
principal

balance)

   (#)   ($)   

(% of
principal

balance)

   (#)  ($)  (% of
principal
balance)  (#)  ($)  (% of
principal
balance)  (#)  ($  (% of
principal
balance)  (#)  ($)  (% of
principal
balance) (a)  (b)   (c)   (d)   (e)   (f)   (g)   (h)   (i)   (j)   (k)   (l)  
(m)  (n)  (o)  (p)  (q)  (r)  (s)  (t)  (u)  (v)  (w)  (x) Asset Class X    
                                                                           
Issuing Entity A CIK #  X   Originator 1                                      
                                          Originator 2                          
                                               Total          #   $       #   $ 
     #   $       #  $     #  $     #  $     #  $    Asset Class Y            
                                                                    Issuing
Entity B      Originator 3                                                     
                    Total          #   $       #   $       #   $       #  $    
#  $     #  $     #  $                                                        
                             Total          #   $       #   $       #   $      
#  $     #  $     #  $     #  $   

  

 



1 Owner Trustee to provide if such information is available.

 



 E-1 

 